 
EXHIBIT 10.40

 
CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE
BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE
APPLICABLE, HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS
HAVE BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 


 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (this “Agreement”) is made and entered into as of June
29, 2012 (the “Effective Date”) by and between MIPS Technologies, Inc., a
Delaware corporation having its principal office at 955 East Arques Avenue,
Sunnyvale, California 94085 (“MIPS”), and Broadcom Corporation, a corporation
organized and existing under the laws of California, having its principal office
at 5300 California Ave., Irvine, California 92617 (“Broadcom”) (MIPS and
Broadcom are individually referred to herein as a “party,” and collectively as
the “parties”).
 
WITNESSETH
 
WHEREAS, MIPS and Broadcom have previously entered into certain license
agreements under which Broadcom has obtained licenses to the MIPS microprocessor
architectures and cores (“MIPS Technology Licenses”);
 
WHEREAS, MIPS and Broadcom are concurrently entering into amendments to the MIPS
Technology Licenses as attached hereto as Attachments 1, 2 and 3 to, among other
things, extend the term of such licenses; and
 
WHEREAS, MIPS wishes to grant to Broadcom, and Broadcom wishes to acquire, a
worldwide, non-exclusive license under certain patents on the terms and
conditions described herein.
 
NOW, THEREFORE, in consideration of the above and the mutual covenants and
promises hereinafter contained, the parties agree as follows:
 
ARTICLE I – DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
1.1   “Affiliate” means, with respect to a party, any other Person that
directly, or indirectly through one or more intermediaries, is Controlled by
such specified party at any time during the term of this Agreement, but only so
long as such Control exists, and subject to Section 6.3 below.
 
 
-1-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
1.2   “Assert” (or “Assertion”) means to initiate or pursue an action before any
legal, judicial, arbitration, administrative, executive or other type of body or
tribunal, anywhere in the world, that has or claims to have authority to
adjudicate such action.
 
1.3   “Broadcom Licensed Product” means any past, present or future product or
service, including hardware, software, firmware, cores, and reference designs,
(a) in which Broadcom or its Affiliates [*] with respect to the [*], but which
may [*] by [*]; or (b) that is a [*]; or (c) that is [*] or [*] of Broadcom or
its Affiliates based on [*] Broadcom or its Affiliates; or  (d) that is based
[*] Broadcom or its Affiliates and [*] under a [*]  by Broadcom or its
Affiliates, including, without limitation, the [*] by Broadcom [*] its products.
 
1.4   “Broadcom Customers” means any Third Parties that purchase or otherwise
lawfully obtain any Broadcom Licensed Products, and that are one of Broadcom’s
or its Affiliates’ direct or indirect customers, retailers, wholesalers,
distributors, dealers, resellers, users, original equipment manufacturers,
importers, exporters, or original design manufacturers, including
telecommunications carriers, network operators and end users who may lawfully
obtain Broadcom Licensed Products from any of the foregoing.
 
1.5   “Broadcom Suppliers” means any Third Party that provides products or
services to Broadcom or its Affiliates, which product or service, as applicable,
forms a part of, or is incorporated into, or is used for the manufacture or test
of any Broadcom Licensed Products, including Broadcom’s and its Affiliates’
direct and indirect suppliers, manufacturers, contractors, assembly facilities,
and testing facilities.
 
1.6   “Capture Period” means any time on or prior to the [*].
 
1.7   “Claims” means claims, counterclaims and cross-claims, as well as any and
all actions, causes of action, costs, damages, debts, demands, expenses,
liabilities, losses, obligations, proceedings, and suits of every kind and
nature, liquidated or unliquidated, fixed or contingent, in law, equity or
otherwise and whether presently known or unknown.
 
1.8   “Control” means: (i) the direct or indirect ownership of more than fifty
percent (50%) of the outstanding shares or securities entitled to vote for the
election of directors or similar managing authority of a Person; or (ii) the
direct or indirect ownership of more than fifty percent (50%) of the aggregate
Voting Power of a Person; or (iii) other right, authority or power to direct the
management, operation, or policies of such Person.
 
1.9   “Custom ICs” means integrated circuit products (ICs) [*] Third Party [*]
(whether or not branded or co-branded with such Third Party) where: (i) Broadcom
or its Affiliate conducted [*] with respect to such ICs or the [*] used in such
ICs; and (ii) the [*] conducted by Broadcom or its Affiliate includes [*].
 
1.10   “Licensed Patents” means all Patents that are: (i) owned, [*], by MIPS or
by any of its Affiliates [*] (including any Patents [*] Third Parties); or (ii)
licensable, [*], by MIPS or by any of its Affiliates [*] of or within the scope
granted herein without requiring [*] to [*] (except [*]to [*] for inventions
made by [*] while [*]); or (iii) any Patent that claims priority
 
 
-2-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
directly or indirectly from, or from which priority is directly or indirectly
claimed by, any of the foregoing Patents under (i) or (ii) above, and all
continuations, divisionals, continuations-in-part, foreign counterparts,
reexaminations, reissues, substitutes, extensions and renewals of any of the
foregoing.  The Licensed Patents include, but are not limited to, the Patents
listed in Exhibit A and all Patents related as described under (iii) above to
the Patents listed in Exhibit A (collectively, the “Listed Patents”).
 
1.11   “Patents” means (i) all classes or types of patents, including utility
patents, utility models, design patents, invention certificates, continuations,
divisionals, continuations-in-part, foreign counterparts, reexaminations,
reissues, substitutes, extensions and renewals, in all countries of the world;
and (ii) all applications, and rights to inventions for which applications may
be filed, for these classes or types of patents in all countries of the world.
 
1.12   “Person” means an individual, trust, corporation, partnership, limited
liability company, association, unincorporated organization or other legal or
governmental entity.
 
1.13   “Sell” (including “Sold” and other forms) means to sell, lease,
distribute or otherwise transfer or dispose of a product or item (directly and
indirectly through multiple tiers of distribution) or to provide or deliver a
service.
 
1.14   “Third Party” means a Person other than a party to this Agreement.
 
1.15   “Voting Power” means the direct or indirect right to exercise voting
power (including by written proxy) with respect to the election of directors or
similar managing authority of a Person (whether through direct or indirect
beneficial ownership of shares or securities of such Person, the right to direct
the vote in such elections (including by written proxy), or otherwise).
 
 
-3-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
ARTICLE II – RELEASES
2.1   MIPS Release.
 
(a)    MIPS, on behalf of itself and its Affiliates, irrevocably releases,
acquits and forever discharges Broadcom and its Affiliates and each of their
respective officers, directors, employees, agents, successors, assigns,
representatives, and attorneys (collectively, the “Broadcom Releasees”) from and
against any and all Claims which MIPS or its Affiliates may have or obtain that
any act undertaken by or for any of the Broadcom Releasees prior to the
Effective Date infringes any Patent (whether direct, contributory or by
inducement, and whether or not willful), including any infringement, or alleged
infringement of any Licensed Patents (whether direct, contributory or by
inducement, and whether or not willful), and including as relating to or based
on any Broadcom Licensed Products (or the manufacture, use, Sale, offer for
Sale, import, export or other exploitation thereof).  For the avoidance of
doubt, nothing in this Section 2.1 is intended to or shall release Broadcom or
any of its Affiliates from any obligations under this Agreement.
 
(b)   Third Parties.  MIPS, on behalf of itself and its Affiliates, irrevocably
releases, acquits and forever discharges the Broadcom Customers and Broadcom
Suppliers from and against any and all Claims which MIPS or its Affiliates may
have or obtain for infringement of the Licensed Patents (whether direct,
contributory or by inducement, and whether or not willful) to the extent such
infringement arises from (i) the use, sale, offer for sale, or import by or for
any Broadcom Customer of any Broadcom Licensed Product Sold by or for Broadcom
or any of its Affiliates, but solely to the extent such infringing activity
would have been covered by the licenses or covenants granted in Section 3 if
such activity occurred after the Effective Date, or (ii) the manufacture or
supply by any Broadcom Supplier of any Broadcom Licensed Product (or any
component thereof) to or on behalf of Broadcom or any of its Affiliates, but
solely to the extent such infringing activity would have been covered by the
licenses or covenants granted in Section 3 if such activity occurred after the
Effective Date.
 
2.2   Broadcom Release.
 
(a)    Broadcom, on behalf of itself and its Affiliates, irrevocably releases,
acquits and forever discharges MIPS and its Affiliates and their respective
officers, directors, employees, agents, successors, assigns, representatives,
and attorneys from any and all Claims for indemnification by Broadcom and its
Affiliates arising in connection with U.S. Patent [*] asserted by [*], including
in connection with the matter styled [*] pending in the United States District
Court for the District of [*].
 
(b)    The Parties acknowledge and agree that as of the Effective Date, and
subject to the release set forth in Section 2.2(a) above, MIPS’ liabilities and
Broadcom’s remedies for patent infringement indemnification under the MIPS
Technology Licenses shall be subject to the limitations set forth in the
amendments to such MIPS Technology Licenses attached hereto.  Neither Broadcom
nor its Affiliates may bring any patent infringement indemnification claim
against MIPS or its Affiliates under such MIPS Technology Licenses except as
expressly permitted under such MIPS Technology Licenses, as so amended.
 
 
 
-4-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
2.3   Waiver.  Each Party and its Affiliates expressly, knowingly and
intentionally waive for themselves and their legal successors and assigns, the
benefits and rights of Section 1542 of the California Civil Code, which states
as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
Each Party and its Affiliates acknowledge that they have received independent
legal advice from their attorneys with respect to waiving the provisions of
California Civil Code § 1542 and acknowledge that this waiver is a material
inducement to and consideration for the other party’s execution of the
Agreement.  Each Party and its Affiliates likewise waive the benefits of any
statute, rule, doctrine or common law principle of any jurisdiction of similar
effect to Section 1542 of the California Civil Code.
 
 
ARTICLE III – LICENSES AND COVENANTS
 
3.1   License Grants.
 
(a)   Licensed Patents.  MIPS (on behalf of itself and its Affiliates) hereby
grants to Broadcom and each of its Affiliates a fully paid-up and royalty-free,
non-assignable (except as provided in ARTICLE VI), non-transferable (except as
provided in ARTICLE VI), irrevocable, non-terminable (except as set forth in
Section 5.1 below), non-exclusive, worldwide license, without the right to
sublicense, under the Licensed Patents, to (i) make, have made, use, Sell, offer
to Sell and import Broadcom Licensed Products, (ii) practice any process,
method, or procedure claimed in the Licensed Patents in connection with such
manufacture, use, Sale, offer to Sell or import of the Broadcom Licensed
Products, and (iii) make, have made, use, import and otherwise practice under
the Licensed Patents for Broadcom’s or any of its Affiliates’ internal use or
internal business operations.
 
(b)   Contractors; Third Party Service Providers.  The license set forth in this
Section 3.1 includes the right for Broadcom and its Affiliates to have the
license rights exercised on its behalf by contractors and Third Party service
providers solely in connection with the provision of services to Broadcom or its
Affiliates.
 
(c)   Software. The license set forth in this Section 3.1 shall be deemed to
extend to and cover software provided by Broadcom and its Affiliates [*]
Broadcom Licensed Products, including the right for Broadcom and its Affiliates
to directly and indirectly grant Third Parties (and authorize such Third Parties
to grant) rights to use, reproduce, modify, prepare derivative works of,
distribute (directly and indirectly through multiple tiers of distribution) and
otherwise exploit such software [*] in connection with Broadcom Licensed
Products and [*] contained in the software [*] Broadcom or its Affiliates or
otherwise relating to the [*] the  Broadcom Licensed Product.
 
 
-5-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
(d)   Combinations. The license set forth in this Section 3.1 shall be deemed to
extend to and cover any combination or use of a [*] by [*] together with a
product, service or other item that is not a [*] (a “Combination”) [*].
 
(e)   No Foundry Rights.  The parties acknowledge and agree that the covenants
and licenses in this Agreement are intended to cover only Broadcom Licensed
Products and are not intended to cover any foundry manufacturing activities
which Broadcom or any of its Affiliates may undertake for or on behalf of any
Third Party based on IC designs provided by such Third Party in substantially
completed form.
 
3.2   Exhaustion.  MIPS expressly recognizes, agrees and acknowledges that the
licenses and covenants granted by this Agreement shall fully exhaust (based on
principles of, and solely to the extent of, patent exhaustion under U.S. law)
MIPS’ rights under all claims of the Licensed Patents relating to the Broadcom
Licensed Products not only as to Broadcom and its Affiliates, but also as to all
Broadcom Customers and Broadcom Suppliers.  Such exhaustion shall apply on a
worldwide basis regardless of where the Broadcom Licensed Product is made, used
or first sold (e.g., regardless of whether first sold in the United States or a
foreign country).  This Agreement in no way limits or restricts the Broadcom
Customers to which Broadcom or its Affiliates are entitled to sell Broadcom
Licensed Products.
 
3.3   Covenants Not to Sue.
 
(a)    MIPS and its Affiliates covenant not to Assert any Claim against (i)
Broadcom or any of its Affiliates, for infringement of any Licensed Patent
(whether direct, contributory or by inducement, and whether or not willful)
resulting from the use, manufacture, Sale, offer to Sell or import of any
Broadcom Licensed Product, regardless of whether such Claim arose before or
after the Effective Date, but only to the extent such use, manufacture, Sale or
import of the applicable Broadcom Licensed Product, would, if it occurred after
the Effective Date, be within the scope of the license set forth in Section 3.1.
 
(b)    MIPS and its Affiliates covenant not to Assert any Claim against (i) any
Broadcom Supplier for infringement of any Licensed Patent (whether direct,
contributory, by inducement, and whether or not willful) resulting from the
manufacture or supply of any Broadcom Licensed Product to or on behalf of
Broadcom or any of its Affiliates, regardless of whether such Claim arose before
or after the Effective Date, but only to the extent such manufacture or supply
of the applicable Broadcom Licensed Product, would, if it occurred after the
Effective Date, be within the scope of the license set forth in Section 3.1 and
(ii) any Broadcom Customer for infringement of any Licensed Patent (whether
direct, contributory, by inducement, and whether or not willful) resulting from
the use, Sale, offer to Sell or import of any Broadcom Licensed Product Sold by
or for Broadcom or any of its Affiliates, regardless of whether such Claim arose
before or after the Effective Date, but only to the extent such use, Sale, offer
to Sell or import of the applicable Broadcom Licensed Product, would, if it
occurred after the Effective Date, be within the scope of the license set forth
in Section 3.1.  The covenant not to sue in this Section 3.3(b) shall apply only
with respect to Broadcom Licensed Products and shall not apply to i) any
products or services of any Third Party or ii) any Combination that is outside
the scope of Section 3.1(d).  If a [*] MIPS or any of its Affiliates for a
Patent [*] by such
 
 
-6-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
[*] (prior to [*] by MIPS or its Affiliates [*]), then the [*] of [*] under this
Section 3.3(b) will be [*] while such Assertion remains pending; provided,
however, that the foregoing will not be construed as [*] limiting the releases
in Section 2.1, the license granted in Section 3.1 or the covenant granted in
Section 3.3(a) above.  In the event of a breach of the covenant set forth in
this Section 3.3(b), MIPS or its respective Affiliate will have [*] by
dismissing the respective Claim that was Asserted in violation of this Section
3.3(b).
 
3.4   No Other Rights.  No releases, rights or licenses are granted under any
Licensed Patents except as expressly provided in Section 2.1 and this Section 3,
whether by implication, estoppel or otherwise, and except as expressly provided
in Section 2.1 and this Section 3, nothing contained in this Agreement is
intended to confer by implication, estoppel, or otherwise, upon Broadcom, any of
its Affiliates, or any other Person, a license or rights in any intellectual
property rights of MIPS or any of its Affiliates.  Notwithstanding anything to
the contrary, nothing in this Agreement shall be construed as granting or
conveying any release, license, covenant or other right under or with respect to
any Patents of Broadcom or any of its Affiliates, whether expressly, by
implication, estoppel or otherwise.
 
3.5   Other Patents.  If, [*], MIPS or any of its Affiliates [*]or [*] of any
[*] directly or indirectly to any date within the Capture Period that is not
[*], then MIPS and/or such Affiliate shall not take any action at any time
during the term to enforce or consent to or permit the enforcement of such
Patent against Broadcom or its Affiliates or with respect to any Broadcom
Licensed Product to the extent the allegedly infringing activity is within the
scope that would have been subject to the license set forth in Section 3.1 if
the Patent had [*].  If a Patent that would otherwise qualify as [*] but does
not solely as a result of the fact that such Patent is [*] (other than [*]),
Broadcom shall have the right to include such Patent under the releases and
licenses granted to Broadcom and its Affiliates under this Agreement [*] agrees
to [*] required to [*] by reason of such [*].
 
3.6   Affiliates.  Each party shall ensure that all of its Affiliates are bound
by the applicable releases, covenants, and licenses under this Agreement.
 
3.7   Further Assurances.  Each party hereby agrees to execute any further
documents, including any declaration, oath, affidavit, assignment, confirmation
or other instrument reasonably necessary or appropriate to complete, effectuate
or give full effect to the release, license rights and/or covenants not to sue
granted to the other party in this Agreement.
 
ARTICLE IV  – CONSIDERATION
 
4.1   Payment Amount.  In consideration of the releases, licenses and covenants
granted by MIPS hereunder, Broadcom shall pay to MIPS a total amount of Twenty
Six Million, Five Hundred Thousand United States Dollars ($26,500,000), on the
terms and schedule set forth in Section 4.2 below.  The foregoing payment
(totaling $26,500,000) shall be the sole remuneration to MIPS under this
Agreement and Broadcom and its Affiliates shall not be required to make any
other payments under this Agreement or in connection with the Licensed Patents.
 
 
-7-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
4.2   Payment Date.  The payment amount identified in Section 4.1 above is due
and payable on the Effective Date, and shall be paid within five (5) business
days after the Effective Date.  On or before five (5) business days after the
Effective Date, Broadcom shall pay, or shall cause its designee to pay, MIPS the
amount identified in Section 4.1 above by wire transfer to: [*].  Broadcom shall
have sole discretion over allocation of the payment obligation between Broadcom
and any of its Affiliates.
 
ARTICLE V – TERM AND REMEDIES FOR BREACH
 
5.1   Term.  The term of this Agreement shall commence upon the Effective Date
and shall continue until the expiration of the last to expire of the Licensed
Patents, unless earlier terminated for uncured breach of Broadcom’s payment
obligation as expressly set forth below.  In no event shall rescission or
termination of this Agreement be a remedy for any breach hereof by either party,
except that MIPS shall have the right to terminate this Agreement upon notice to
Broadcom, if Broadcom fails to pay the amount set forth in Section 4.1 and fails
to cure such non-payment within [*] after receipt of notice thereof.  Upon
payment of the amount set forth in Section 4.1, the rights and licenses granted
to Broadcom and its Affiliates under this Agreement shall be irrevocable and
non-terminable by MIPS or any of its Affiliates for any reason.
 
5.2   Defense to Infringement Claims.  This Agreement may be offered in evidence
and pleaded as an affirmative defense to any Claims that may be instituted,
prosecuted, or attempted that Broadcom, any of its Affiliates, or any Broadcom
Licensed Product infringes any Licensed Patent.  In any such action, and in any
action to enforce this Agreement, the prevailing person or entity shall recover
its reasonable attorneys’ fees and costs.  Any filing of this Agreement in such
a proceeding shall be done under seal.
 
5.3   Remedies.  The parties acknowledge and agree that, subject to Section 5.1:
(i) any breach of this Agreement may result in immediate and irreparable injury
for which there may be no adequate remedy available at law; and (ii) in addition
to any other remedies available, specific performance and injunctive relief may
be appropriate remedies to compel performance of this Agreement.
 
ARTICLE VI  – ASSIGNMENT AND TRANSFER
 
6.1   Transfer of Licensed Patents.  MIPS agrees, on behalf of itself and its
Affiliates, that all of the licenses, releases, covenants not to sue and other
rights granted by them and all their obligations set forth in this Agreement
that relate to the Licensed Patents (the “Patent Obligations”) shall run with
any Licensed Patents that are transferred. MIPS shall ensure that any assignee,
transferee or successor to any of the Licensed Patents (including the acquiring
or surviving entity in connection with any acquisition or other Change of
Control of MIPS), or any other entity (such as an exclusive licensee) that
obtains any enforcement rights with respect to any of the Licensed Patents is
notified in advance of and agrees in writing, prior to or as part of such
assignment, transfer or grant, to be bound by all such Patent Obligations
(including the obligation to obtain such written agreement from any subsequent
assignee, transferee, successor or grantee).
 
 
-8-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
6.2   Former MIPS Affiliates.  If an Affiliate of MIPS that holds any Licensed
Patent ceases to be an Affiliate of MIPS (a “Former MIPS Affiliate”), such
rights and licenses granted by such Former MIPS Affiliate (including every
successor entity in interest to any such patents or utility models and
applications therefor) during the time such entity was a MIPS Affiliate shall
continue in accordance with the terms of this Agreement after such entity
becomes a Former MIPS Affiliate.
 
6.3   Former Broadcom Affiliates.  If an Affiliate of Broadcom ceases to be an
Affiliate of Broadcom (a “Former Broadcom Affiliate”), the rights and licenses
granted to such Former Broadcom Affiliate will remain in effect, but will be
limited to and shall apply solely with respect to those Broadcom Licensed
Products that have been made commercially available prior to or at the time it
becomes a Former Broadcom Affiliate and error corrections and minor enhancements
thereto (“Existing Products”).  Notwithstanding anything to the contrary, the
parties acknowledge and agree that no right, license, or interest in or to any
Licensed Patent does or shall extend to the acquirer, successor, assign, or
other Third Party (each a “Successor Entity”) by reason of participating in any
acquisition or similar transaction in which the Former Broadcom Affiliate ceases
to be an Affiliate of Broadcom (“Divestiture Transaction”), including any rights
as to any past, present or future product or service of the Successor Entity
except for the rights and license granted to the applicable Former Broadcom
Affiliate in connection with the Existing Products of such Former Broadcom
Affiliate.  Nothing in this Section 6.3 shall be construed as limiting any of
the rights and licenses granted to Broadcom, or to any of its Affiliates who
remain Affiliates of Broadcom after the respective Divestiture Transaction,
which shall remain in effect without restriction.
 
6.4   New Broadcom Affiliates.  If a Third Party that recognizes and reports
annual revenue, as measured in accordance with United States generally accepted
accounting principles (“GAAP”) or International Financial Reporting Standards
(“IFRS”), that are [*] becomes an Affiliate of Broadcom [*], the licenses,
covenants and releases under this Agreement will automatically extend to such
Third Party at the time [*].  If a Third Party that recognizes and reports
annual revenue, as measured in accordance with GAAP or IFRS, that are [*]
becomes an Affiliate of Broadcom [*], the licenses and covenants under this
Agreement will automatically extend to such Person at the time [*] with respect
to products and services meeting the definition of [*] on or after such time;
provided, however, that (i) if MIPS or its Affiliate has Asserted a Claim of
infringement of a Licensed Patent against such Third Party in patent litigation
pending as of the date of the transaction or series of related transactions
under which the Third Party will become an Affiliate of Broadcom
(“Acquisition”), then the products of such Third Party accused of infringing the
Licensed Patents in such action (“Accused Products”) will not be considered to
become [*] under this Agreement by reason of such Acquisition and this Agreement
will not be construed as preventing MIPS or its Affiliate from continuing to
pursue such litigation against the Third Party with respect to the Accused
Products; and (ii) the releases under this Agreement will not be extended to
such Person for activities prior to the time that such Person becomes [*].  As
used above, [*] means [*] then-current annual revenues, in each case as measured
over the preceding [*] at the time the respective Person becomes an Affiliate.
 
6.5   Assignment.  This Agreement and the rights and licenses granted herein
shall inure to the benefit of the parties and their permitted successors and
assigns.  Neither party to this
 
 
-9-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Agreement shall assign or transfer any of its rights or privileges hereunder
without the prior written consent of the other party, except that either party
may assign this Agreement without the other party’s consent to a successor to
all or substantially all of its business or assets to which this Agreement
relates, whether by merger, acquisition or other transaction or series of
related transactions.  In the event of a Change of Control of Broadcom, the
parties acknowledge and agree to the following: the rights and licenses granted
to Broadcom under this Agreement with respect to Broadcom Licensed Products will
remain in effect prospectively solely with respect to past, present and future
Broadcom Licensed Products of (i) Broadcom or its surviving successor entity
itself in such Change of Control transaction (“Surviving Broadcom Entity”) and
(ii) the Affiliates of Broadcom prior to such Change of Control who are or
become Affiliates of the Surviving Entity as a result of such Change of Control
transaction (“Surviving Broadcom Affiliates”), but will not extend to any past,
present or future product or service of the Third Party involved in the Change
of Control transaction (other than the Surviving Broadcom Entity and Surviving
Broadcom Affiliates) (“Acquirer”).  Notwithstanding anything to the contrary,
the parties acknowledge and agree that no right, license, or interest in or to
any Licensed Patent does or shall extend to the Acquirer by reason of the Change
of Control transaction, including any rights as to any past, present or future
product or service of the Acquirer, except for the rights and license granted to
the Acquirer in connection with the Broadcom Licensed Products of the Surviving
Broadcom Entity and Surviving Broadcom Affiliates. As used herein, a “Change of
Control” means a transaction or series of related transactions in which Broadcom
consolidates or merges with or into a Third Party, or sells or transfers all or
substantially all of its assets to a Third Party, if the holders of Voting Power
of Broadcom as constituted immediately prior to the transaction or series of
related transactions will hold, immediately after the transaction or series of
related transactions, less than fifty (50%) of the Voting Power of the surviving
Person.
 
ARTICLE VII – REPRESENTATIONS AND WARRANTIES; INDEMNITY; LIMITATION OF LIABILITY
 
7.1   Representations and Warranties; Disclaimer.
 
(a)   Each of the parties hereto represents and warrants that (i) it has the
right and authority to enter into this Agreement and perform and discharge its
obligations hereunder, and (ii) it has not entered into and is not subject to
any agreement or obligation that conflicts with this Agreement or the
performance of its obligations under this Agreement.
 
(b)   Subject to the Section of Exhibit B (Disclosure Schedule) corresponding to
the relevant subclause of this Section ‎7.1(b), MIPS represents and warrants
that (i) Exhibit A sets forth a complete and accurate list of all Patents owned
or purported to be owned by MIPS or any of its Affiliates or that have been
filed or issued by or in the name of MIPS or any of its Affiliates, (ii) it or
one of its Affiliates is the sole and exclusive owner of the Listed Patents,
including all rights to recover for alleged infringement of the Listed Patents,
(iii) it has the right to grant releases, covenants and licenses with respect to
the Listed Patents of the full scope set forth herein and, to its knowledge,
there are no Licensed Patents other than the Listed Patents; (iv) no payment of
consideration to or consent by any Third Party is required for the covenants,
releases and licenses granted herein; (v) neither it nor any of its Affiliates
has assigned or
 
 
-10-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
otherwise transferred any of its ownership or exclusive rights to any Patent
after [*] that would otherwise constitute a Licensed Patent under this Agreement
if such ownership or exclusive rights had been retained by MIPS or its
Affiliate; and (vi) the Affiliates of MIPS as of the Effective Date are listed
in Exhibit C and, as of the Effective Date, there is no other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with MIPS or any of its Affiliates.
 
(c)   MIPS represents and warrants that neither MIPS nor any of its Affiliates,
in anticipation of this Agreement participated in any transaction or series of
transactions where the result of such transaction(s) is (or was) to avoid
extending to Broadcom or its Affiliates the license rights and covenants set
forth in this Agreement that Broadcom and its Affiliates otherwise would have
enjoyed.
 
(d)   Nothing in this Agreement shall be construed as: (i) requiring the filing
of any patent application, the securing of any patent, or the maintaining of any
patent in force; (ii) a warranty or representation as to the validity,
enforceability, value, or scope of any Patent or other intellectual property
right; (iii) a warranty or representation that any manufacture, sale, offering
to sell, lease, use, importation, or other disposal of any product, software, or
service will not infringe or will be free from infringement of any Patents or
other intellectual property rights of any Third Party; or (iv) an agreement to
bring or prosecute actions or suits against any Third Party for infringement.
 
(e)   EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT, THE PARTIES
MAKE NO REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE AND HEREBY
DISCLAIM ANY AND ALL WARRANTIES, INCLUDING ANY AND ALL WARRANTIES OF TITLE,
QUIET ENJOYMENT, NON-INFRINGEMENT, MERCHANTABILITY, AND FITNESS FOR PURPOSE,
OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.
 
(f)   EXCEPT WITH RESPECT TO [*], IN NO EVENT SHALL [*] BE LIABLE UNDER THIS
AGREEMENT FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING LOST PROFITS, OR FOR ANY OTHER PUNITIVE DAMAGES, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER LEGAL THEORY.
 
 
ARTICLE VIII– CONFIDENTIALITY
 
8.1    Confidentiality.
 
(a)   Absent the express written consent of the other Party and except as
expressly provided herein, each Party shall keep the terms of this Agreement
strictly confidential and shall not disclose any of the terms of this Agreement
to any Third Party.
 
 
-11-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
(b)   The Parties recognize that certain disclosures of certain terms of this
Agreement may be reasonably necessary for the enjoyment of their rights and the
performance of their obligations hereunder, and that such disclosures will not
require the other Party’s consent.  Subject to the terms and conditions herein,
the following disclosures are permitted hereunder: (i) disclosures by Broadcom
to any Broadcom Customers and Broadcom Suppliers of Broadcom’s rights under the
Licensed Patents; (ii) disclosures to any [*] of the rights, terms, conditions,
obligations and covenants set forth herein with respect to [*]; (iii)
disclosures to a Party’s auditors, accountants or legal counsel in connection
with the engagement of such advisors; and (iv) disclosures to any [*].  In
disclosures (ii) and (iv), Article IV shall be redacted (except in the case of
an actual permitted assignment of this Agreement under (iv) above).  In
addition, any disclosure under (ii) or (iv) shall be on a confidential, outside
attorneys’ eyes basis only unless and until [*].  Prior to and as a condition of
making a permitted disclosure to a Third Party, the Party making such disclosure
shall obtain or have obtained the written agreement of such Third Party
obligating such Third Party to non-disclosure and use restrictions as least as
protective as those set forth herein, and ensuring that such Third Party will
not disseminate the information disclosed regarding the terms of this Agreement
to any subsequent Third Party or use such information for any reason other than
the reason for which such information is provided to such Third Party. 
Notwithstanding the above, in no event shall either Party disseminate the terms
of this Agreement to any Third Party that does not reasonably need access to
such information.
 
(c)   If either Party is required to disclose this Agreement or any of its terms
or provisions by law, order, request, or regulation of a court of competent
jurisdiction or other governmental agency such that this Agreement or any of its
terms or provisions will be made publicly available, then such disclosing Party
shall use reasonable efforts to provide the other Party with reasonable advance
written notice thereof and, if possible under the circumstances, an opportunity
to object to and to try to prevent such disclosure.  If either Party believes
that it will be necessary to file a copy of all or a portion of this Agreement
with the United States Securities and Exchange Commission (“SEC”) or any other
governmental agency such that this Agreement or any of its terms or provisions
will be made publicly available, it shall notify the other Party prior to any
such filing, provide the other Party with a copy of what it intends to file with
the SEC or other governmental agency before making any such filing, request
confidential treatment (or a protective order or the equivalent, as applicable)
for such disclosure (or such portions as the parties may mutually agree), and
provide the other Party with any responses received from the SEC or governmental
agency in respect of its request for confidential treatment (or a protective
order or the equivalent, if applicable) and any responses thereto by the first
Party.  If confidential treatment or a protective order or the equivalent is not
available for this entire Agreement, the Parties agree to seek confidential
treatment for such provisions that either Party may reasonably request.  The
application for confidential treatment or protective order must be consistent
with the requirements of the Freedom of Information Act, rules of the SEC and
other applicable laws, rules, or regulations.  In addition, each Party shall
inform the other Party if the first Party receives notice that disclosure of the
Agreement is being sought under the Freedom of Information Act or any similar
foreign law, rule, or regulation and use reasonable efforts to maintain
confidential treatment if such disclosure is sought.
 
 
-12-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
(d)   The Parties’ obligations under this ARTICLE VIII will not apply to any
information that is or becomes generally available to the public through no
wrongful act or omission on the part of either Party.
 
(e)   All prior communications, correspondence, documents, drafts and other
information exchanged in connection with the negotiation of this Agreement shall
be governed by the terms of that certain Mutual Non-disclosure Agreement dated
June 15, 2012 between MIPS and Broadcom.
 
ARTICLE IX – MISCELLANEOUS PROVISIONS
 
9.1   Notices.  All notices required or permitted to be given hereunder shall be
in writing and shall be delivered by hand, or if dispatched by prepaid air
courier or by registered or certified airmail, postage prepaid, addressed as
follows:
 
 
If to MIPS:             Attn: General Counsel
MIPS Technologies, Inc.
955 East Arques Avenue
Sunnyvale, California  94085
 
If to Broadcom:     Attn: Executive Vice President and General Counsel
        Broadcom Corporation
        5300 California Avenue
        Irvine, California  92617
 
Such notices shall be deemed to have been served when received by addressee or,
if delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery.  Either party may give written notice of a change of
address and, after notice of such change has been received, any notice or
request shall thereafter be given to such party as above provided at such
changed address.
 
9.2   Governing Law.  This Agreement and matters connected with the performance
thereof shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the United States of America and the State of
California, without reference to conflict of laws principles.
 
9.3   Jurisdiction.  MIPS and Broadcom agree (a) that all disputes and
litigation between the parties regarding this Agreement and matters connected
with its performance be subject to the exclusive jurisdiction of the federal and
state courts located in the Northern District of California, and (b) to submit
any disputes, matters of interpretation, or enforcement actions arising with
respect to the subject matter of this Agreement exclusively to these
courts.  The parties hereby waive any challenge to the jurisdiction or venue of
these courts over these matters.  This Section 9.3 shall not be construed as
restricting or limiting Broadcom’s or any Third Party’s ability to immediately
assert a release, license, covenant or other defense in any
 
 
-13-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
litigation or other proceeding against Broadcom or its Affiliates, or its or
their products subject to the releases and other covenants and rights under this
Agreement, or the resellers, distributors or customers of such products,
regardless of jurisdiction or venue.  If any legal action or proceeding relating
to this Agreement is brought by either party or its Affiliates against the other
party or its Affiliates, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).
 
9.4   Bankruptcy.  Each party acknowledges that all rights, covenants not to sue
and licenses granted under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as defined under Section 101(56) of the Bankruptcy Code.  Each party
acknowledges that if such party, as a debtor in possession or a
trustee-in-bankruptcy in a case under the Bankruptcy Code, rejects this
Agreement, the other party may elect to retain its rights under this Agreement
as provided in Section 365(n) of the Bankruptcy Code.  Each party irrevocably
waives all arguments and defenses arising under 11 U.S.C. 365(c)(1) or successor
provisions to the effect that applicable law excuses the party, other than the
debtor, from accepting performance from or rendering performance to an entity
other than the debtor or debtor in possession as a basis for opposing assumption
of the Agreements by the other party in a case under Chapter 11 of the
Bankruptcy Code to the extent that such consent is required under 11 U.S.C.
§ 365(c)(1) or any successor statute.
 
9.5   Severability.  If any provision or portion of a provision of this
Agreement is held by a court of competent jurisdiction to be unenforceable or
invalid under any applicable statute or rule of law, such court is authorized to
modify such provision to the minimum extent necessary to make it enforceable and
valid, or eliminate such provision if such modification is not possible, and the
remaining provisions or portions of provisions of this Agreement shall in no way
be affected or impaired thereby. To the extent a court refuses to give effect to
the prior sentence, the parties agree to negotiate in good faith an enforceable
substitute provision for any invalid or unenforceable provision or portion of a
provision that most nearly achieves the intent of such provision or portion, and
the remaining provisions or portions of provisions of this Agreement shall in no
way be affected or impaired thereby.
 
9.6   Entire Agreement.  Each party represents and warrants that no promise,
inducement, or agreement not expressly set forth herein has been made in
connection with this Agreement.  This Agreement is an integrated document
representing the entire understanding between the parties with respect to the
subject matter hereof.  The parties agree that this Agreement (including its
Exhibits) supersedes and supplants all prior or contemporaneous agreements,
proposal, or understandings, whether written or oral, between them with respect
to the same subject matter; provided, however, that the MIPS Technology
Licenses, as amended by Attachments 1, 2 and 3, will remain in full force and
effect as separate agreements between the parties.  For the avoidance of doubt,
all purchase, supply and license agreements between MIPS and Broadcom shall
remain in full force and effect in accordance with their terms.
 
9.7   Modification; Waiver.  This Agreement may not be modified, amended,
supplemented, or repealed except by written agreement executed by duly
authorized representatives of the parties, expressly stating that it is the
intention of the parties to modify this
 
 
-14-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
 
Agreement. No waiver of, or failure of a party to object to, or failure of a
party to take affirmative action with respect to any default, term, or condition
of this Agreement, or any breach thereof, shall be deemed to imply or constitute
a waiver of any other like default, term, or condition of this Agreement or
subsequent breach thereof; nor shall any partial exercise of any right or power
preclude any further exercise thereof or the exercise of any other right or
power arising from any breach by a party.
 
9.8   Construction.  This Agreement shall be construed in all respects as
jointly drafted and shall not be construed, in any way, against either party on
the ground that the party or its  counsel drafted this Agreement.  As used in
this Agreement, the words “include” and “including,” and variations thereof,
will not be deemed to be terms of limitation, but rather will be deemed to be
followed by the words “without limitation.”  The headings in this Agreement are
for convenience only, and shall in no way limit, alter of effect the meaning of
this Agreement.
 
9.9   Advice of Counsel.  Each party warrants to the other that it has carefully
read this Agreement, knows its contents, and has freely and voluntarily executed
it without any duress or undue influence on the part of the other party.  Each
party, by execution of this Agreement, represents that such party has reviewed
each term of this Agreement with such party’s legal counsel and that such party
will not deny the validity of any term of this Agreement on lack of advice of
counsel.  Each party acknowledges that such party has been represented by
independent counsel of that party’s choice throughout all negotiations preceding
the execution of this Agreement, and that such party has executed this Agreement
with the consent, and upon the advice, of such independent counsel.
 
9.10   Counterparts.  This Agreement may be executed in counterparts or
duplicate originals, both of which shall be regarded as one and the same
instrument, and which shall be the official and governing version in the
interpretation of this Agreement.  This Agreement may be executed by facsimile
or .pdf signatures and such signatures shall be deemed to bind each party as if
they were original signatures.
 
[Remainder of Page Intentionally Blank]

 
-15-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
SIGNATURE PAGE
TO
BROADCOM/MIPS LICENSE AGREEMENT
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.
 
 

 MIPS TECHNOLOGIES, INC.       BROADCOM CORPORATION                          By:
 /s/ SANDEEP VIJ     By:  /s/ SCOTT McGREGOR                Name:  Sandeep Vij  
  Name:  Scott McGregor                Title:  CEO     Title:  CEO              
 Date:  June 29, 2012     Date:  June 29, 2012  

 
 
 
-16-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Exhibit A:
Listed Patents
 

Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Granted
12/985680
1/6/2011
8209522
6/26/2012
System and Method for Extracting Fields from Packets having Fields Spread over
more than One Register
US
Granted
12/576942
10/9/2009
8190865
5/29/2012
Instruction Encoding For System Register Bit Set and Clear {amended from}
Instruction encoding for set/clear of a single bit in any coprocessor register
US
Granted
11/943751
11/21/2007
8190665
5/29/2012
Random Cache Line Refill Order
US
Granted
11/557005
11/6/2006
8185879
5/22/2012
External Trace Synchronization via Periodic Sampling
US
Granted
12/506153
7/20/2009
8185717
5/22/2012
Apparatus and Method for Profiling Software Performance on a Processor with
Non-Unique Virtual Addresses
US
Granted
11/279914
4/17/2006
818100
5/15/2012
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
US
Granted
11/284069
11/21/2005
8171262
5/1/2012
Method and Apparatus for Clearing Hazards Using Jump Instructions
US
Granted
12/684564
1/8/2010
8151268
4/3/2012
Multithreading Microprocessor with Optimized Thread Scheduler for Increasing
Pipeline Utilization Efficiency
US
Granted
11/517569
9/8/2006
8151093
4/3/2012
Software Programmable Hardware State Machines
US
Granted
12/605201
10/23/2009
8145884
3/27/2012
Apparatus, Method and Instruction for Initiation of Concurrent Instruction
Streams in a Multithreading Microprocessor
US
Granted
11/442696
5/25/2006
8145882
3/27/2012
Apparatus and Method for Processing Template Based User Defined Instructions
{f.k.a.} Apparatus and Method to Facilitate the Processing of Template Based
User Defined Instructions
US
Granted
11/859198
9/21/2007
8131941
3/6/2012
Support for Multiple Coherence Domains
US
Granted
11/684156
3/9/2007
8103987
1/24/2012
System and Method for Managing the Design and Configuration of an Integrated
Circuit Semiconductor Design
US
Granted
12/649132
12/29/2009
8081645
12/20/2011
Context Sharing Between A Streaming Processing Unit (SPU) and A Packet
Management (PMU) In A Packet Processing Environment {f.k.a.} Method and
Apparatus for Optimizing Selection of Available Contexts for Packet Processing
in Multi-Stream Packet Processing
US
Granted
12/911392
10/25/2010
8078806
12/13/2011
Microprocessor with Improved Data Stream Prefetching
US
Granted
11/640491
12/18/2006
8078486
12/13/2011
Conditional Move Instruction Formed Into One Decoded Instruction to be Graduated
and Another Decoded Instruction to be Invalidated  {f.k.a.} Twice Issued
Conditional Move Instruction, and Applications Thereof
US
Granted
12/185594
8/4/2008
8077734
12/13/2011
Method and Apparatus for Predicting Characteristics of Incoming Data Packets to
Enable Speculative Processing to Reduce Processor Latency
US
Granted
12/480414
6/8/2009
8074058
12/6/2011
Providing Extended Precision in SIMD Vector Arithmetic Operations
US
Granted
11/838648
8/14/2007
8069354
11/29/2011
Power Management for System Having One or More Integrated Circuits
US
Granted
12/000413
12/12/2007
8051320
11/1/2011
Clock Ratio Controller for Dynamic Voltage and Frequency Scaled Digital Systems,
and Applications Thereof
US
Granted
12/557421
9/10/2009
8037253
10/11/2011
Method and Apparatus for Global Ordering to Insure Latency Independent Coherence
US
Granted
11/515723
9/6/2006
8032734
10/4/2011
Coprocessor Load Data Queue for Interfacing an Out-Of-Order Execution Unit with
an In-Order Coprocessor {f.k.a.}
 
Coprocessor Interface Unit for a Processor, and Applications Thereof
US
Granted
12/021110
1/28/2008
8024539
9/20/2011
Virtual Processor Based Security for On-Chip Memory, and Applications Thereof
US
Granted
11/949418
12/3/2007
8024393
9/20/2011
Processor with Improved Accuracy for Multiply-Add Operations
US
Granted
12/047257
3/12/2008
8001283
8/16/2011
Efficient, Scalable and High Performance Mechanism for Handling IO Requests
US
Granted
11/532523
9/16/2006
7990989
8/2/2011
Transaction Selector Employing Transaction Queue Group Priorities in Multi-Port
Switch
US
Granted
12/477059
6/2/2009
7969186
6/28/2011
Apparatus and Method for Forming a Mixed Signal Circuit with Fully Customizable
Analog Cells and Programmable Interconnect
US
Granted
11/532522
9/16/2006
7961745
6/14/2011
Bifurcated Transaction Selector Supporting Dynamic Priorities in Multi-Port
Switch

 
 
-17-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Granted
12/432227
4/28/2009
7926062
4/12/2011
Interrupt and Exception Handling for Multi-Streaming Digital Processors
US
Granted
12/348181
1/2/2009
7925864
4/12/2011
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
US
Granted
12/495375
6/30/2009
7925859
4/12/2011
Three-Tiered Translation Lookaside Buffer Hierarchy in a Multithreading
Microprocessor
US
Granted
11/976713
10/26/2007
7917882
3/29/2011
Automated Digital Circuit Design Tool that Reduces or Eliminates Adverse Timing
Constraints Due to an Inherent Clock Signal Skew, and Applications Thereof
US
Granted
11/963503
12/21/2007
7917699
3/29/2011
Apparatus and Method for Controlling the Exclusivity Mode of a Level-Two Cache
US
Granted
10/193682
7/12/2002
7911952
3/22/2011
Interface with Credit-Based Flow Control and Sustained Bus Signals
US
Granted
12/274104
11/19/2008
7900207
3/1/2011
Interrupt and Exception Handling for Multi-Streaming Digital Processors
US
Granted
12/421268
4/9/2009
7899993
3/1/2011
Microprocessor Having a Power-Saving Instruction Cache Way Predictor and
Instruction Replacement Scheme
US
Granted
12/544167
8/19/2009
7895423
2/22/2011
Method for Extracting Fields from Packets having Fields Spread over more than
One Register {as amended}
US
Granted
11/747666
5/11/2007
7886150
2/8/2011
System Debug and Trace System and Method, and Applications Thereof
US
Granted
10/923584
8/20/2004
7886129
2/8/2011
Configurable Co-processor Interface
US
Granted
11/552764
10/25/2006
7877481
1/25/2011
Method and Apparatus for Overflowing Data Packets to a Software-Controlled
Memory when they do not Fit into a Hardware-controlled Memory
US
Granted
11/272718
11/15/2005
7873820
1/18/2011
Processor Utilizing a Loop Buffer to Reduce Power Consumption
US
Granted
10/956498
10/1/2004
7873810
1/18/2011
Microprocessor Instruction Using Address Index Values  to Enable Access of a
Virtual Buffer in Circular Fashion
US
Granted
11/330916
1/11/2006
7870553
1/11/2011
Symmetric Multiprocessor Operating System for Execution on Non-Independent
Lightweight Thread Contexts
US
Granted
11/616539
12/27/2006
7865647
1/4/2011
Efficient Resource Arbitration
US
Granted
11/410146
4/25/2006
7860911
12/28/2010
Extended Precision Accumulation
US
Granted
11/051978
2/4/2005
7853777
12/14/2010
Instruction/Skid Buffers in a Multithreading Microprocessor That Store
Dispatched Instructions to Avoid Re-Fetching Flushed Instructions { as amended }
Instruction/Skid Buffers in a Multithreading Microprocessor
US
Granted
11/313272
12/20/2005
7849297
12/7/2010
Software Emulation of Directed Exceptions in a Multithreading Processor
US
Granted
11/616558
12/27/2006
7840874
11/23/2010
Speculative Cache Tag Evaluation
US
Granted
11/330915
1/11/2006
7836450
11/16/2010
Symmetric Multiprocessor Operating System for Execution on Non-Independent
Lightweight Thread Contexts
US
Granted
12/185587
8/4/2008
7822943
10/26/2010
Microprocessor with Improved Data Stream Prefetching
US
Granted
11/702659
2/6/2007
7793077
9/7/2010
Alignment and Ordering of Vector Elements for Single Instruction Multiple Data
Processing
US
Granted
11/684205
3/9/2007
7774723
8/10/2010
Protecting Trade Secrets During the Design and Configuration of an Integrated
Circuit Semiconductor Design
US
Granted
11/681610
3/2/2007
7774549
8/10/2010
Horizontally-Shared Cache Victims in Multiple Core Processors
US
Granted
11/532521
9/16/2006
7773621
8/10/2010
Transaction Selector Employing Round-Robin Apparatus Supporting Dynamic
Priorities in Multi-Port Switch
US
Granted
11/445518
6/2/2006
7770156
8/3/2010
Dynamic Selection of the Best Compression Algorithm for Trace Data
US
Granted
11/767261
6/22/2007
7769958
8/3/2010
Avoiding Livelock Using Intervention Messages in Multiple Core Processors
US
Granted
11/767225
6/22/2007
7769957
8/3/2010
Preventing Writeback Race in Multiple Core Processors
US
Granted
11/566870
12/5/2006
7765554
7/27/2010
Context Selection and Activation Mechanism for Activating one of a Group of
Inactive Contexts in a Processor Core for Servicing Interrupts
US
Granted
10/921077
8/18/2004
7765546
7/27/2010
Interstream Control and Communications for Multi-Streaming Digital Processors
US
Granted
11/532520
9/16/2006
7760748
7/20/2010
Transaction Selector Employing Barrel-Incrementer-Based Round-Robin Apparatus
Supporting Dynamic Priorities in Multi-Port Switch
US
Granted
11/051980
2/4/2005
7752627
7/6/2010
Leaky-Bucket Thread Scheduler in a Multithreading Microprocessor

 
 
-18-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Granted
10/637006
8/8/2003
7747989
6/29/2010
Virtual Machine Coprocessor Facilitating Dynamic Compilation
US
Granted
12/104308
4/16/2008
7747840
6/29/2010
Latest Producer Tracking in Out-of-Order Processor
US
Granted
11/868429
10/5/2007
7739484
6/15/2010
Method and Apparatus for Saving and Restoring Processor Register Values and
Allocating and Deallocating Stack Memory
US
Granted
11/767247
6/22/2007
7739455
6/15/2010
Avoiding Livelock Using a Cache Manager in Multiple Core Processors
US
Granted
11/261655
10/31/2005
7734901
6/8/2010
Processor Core and Method for Managing Program Counter Redirection in an
Out-of-Order Processor Pipeline
US
Granted
11/615964
12/23/2006
7730291
6/1/2010
Symmetric Multiprocessor Operating System for Execution on Non-Independent
Lightweight Thread Contexts
US
Granted
11/615963
12/23/2006
7725697
5/25/2010
Symmetric Multiprocessor Operating System for Execution on Non-Independent
Lightweight Thread Contexts
US
Granted
11/615960
12/23/2006
7725689
5/25/2010
Symmetric Multiprocessor Operating System for Execution on Non-Independent
Lightweight Thread Contexts
US
Granted
11/806845
6/4/2007
7724261
5/25/2010
Processor Having a Compare Extension of an Instruction Set Architecture
US
Granted
11/391716
3/28/2006
7721127
5/18/2010
Multithreaded Dynamic Voltage-Frequency Scaling Microprocessor
US
Granted
11/336938
1/23/2006
7721075
5/18/2010
Conditional Branch Execution in a Processor Having a Write-Tie Instruction and a
Data Mover Engine that Associates Register Addresses with Memory Addresses
US
Granted
11/336937
1/23/2006
7721074
5/18/2010
Conditional Branch Execution in a Processor Having a Read-Tie Instruction and a
Data Mover Engine that Associates Register Addresses with Memory Addresses
US
Granted
11/336923
1/23/2006
7721073
5/18/2010
Conditional Branch Execution in a Processor Having a Data Mover Engine That
Associates Register Addresses with Memory Addresses
US
Granted
11/362764
2/28/2006
7721071
5/18/2010
System and Method for Propagating Operand Availability Identifiers with
Instructions Through a Pipeline in an Out-of-Order Processor (as amended)
US
Granted
11/277293
3/23/2006
7715410
5/11/2010
Queuing System for Processors in Packet Routing Operations
US
Granted
11/261654
10/31/2005
7711934
5/4/2010
Processor Core and Method for Managing Branch Misprediction in an Out-of-Order
Processor Pipeline
US
Granted
10/954988
9/30/2004
7711931
5/4/2010
Synchronized Storage Providing Multiple Synchronization Semantics
US
Granted
09/836541
4/18/2001
7711926
5/4/2010
Mapping System and Method for Instruction Set Processing
US
Granted
09/788684
2/21/2001
7711763
5/4/2010
Microprocessor Instructions for Performing Polynomial Arithmetic Operations
US
Granted
11/278874
4/6/2006
7707391
4/27/2010
Methods and Apparatus for Improving Fetching and Dispatch of Instructions in
Multithreaded Processors
US
Granted
10/698061
10/31/2003
7707389
4/27/2010
Multi-ISA Instruction Fetch Unit for a Processor, and Applications Thereof (as
amended)
US
Granted
11/537584
9/29/2006
7702055
4/20/2010
Apparatus and Method for Tracing Processor State From Multiple Clock Domains
US
Granted
11/674924
2/14/2007
7698533
4/13/2010
Configurable Coprocessor Interface
US
Granted
10/929102
8/27/2004
7694304
4/6/2010
Mechanisms for Dynamic Configuration of Virtual Processor Resources
US
Granted
11/191258
7/27/2005
7681014
3/16/2010
Multithreading Instruction Scheduler Employing Thread Group Priorities
US
Granted
11/615965
12/23/2006
7676664
3/9/2010
Symmetric Multiprocessor Operating System for Execution on Non-Independent
Lightweight Thread Contexts
US
Granted
11/949603
12/3/2007
7676660
3/9/2010
System, Method, and Computer Program Product for Conditionally Suspending
Issuing Instruction of a Thread
US
Granted
11/051998
2/4/2005
7664936
2/16/2010
Prioritizing Thread Selection Partly Based on Stall Likelihood Providing Status
Information of Instruction Operand Register Usage at Pipeline Stages
US
Granted
11/463950
8/11/2006
7664920
2/16/2010
Microprocessor with Improved Data Stream Prefetching
US
Granted
11/278747
4/5/2006
7661112
2/9/2010
Methods and Apparatus for Managing a Buffer of Events in the Background
US
Granted
11/620362
1/5/2007
7660969
2/9/2010
Multithreading Instruction Scheduler Employing Thread Group Priorities
US
Granted
11/051979
2/4/2005
7657891
2/2/2010
Multithreading Microprocessor with Optimized Thread Scheduler for Increasing
Pipeline Utilization Efficiency
US
Granted
11/087070
3/22/2005
7657883
2/2/2010
Instruction Dispatch Scheduler Employing Round-Robin Apparatus Supporting
Multiple Thread Priorities for Use in Multi-threading Micro-processor

 
 
-19-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Granted
11/505869
8/18/2006
7657708
2/2/2010
Methods for Reducing Data Cache Access Power in a Processor, and Applications
Thereof
US
Granted
11/676541
2/20/2007
7650605
1/19/2010
Method and Apparatus for Implementing Atomicity of Memory Operations in Dynamic
Multi-Streaming Processors
US
Granted
11/505865
8/18/2006
7650465
1/19/2010
Processor Having a Micro Tag Array That Reduces Data Cache Access Power, and
Applications Thereof
US
Granted
09/881628
6/13/2001
7649901
1/19/2010
Method and Apparatus for Optimizing Selection of Available Contexts for Packet
Processing in Multi-Stream Packet Processing
US
Granted
11/515720
9/6/2006
7647475
1/12/2010
System for Synchronizing an In-Order Co-processor with an Out-of-Order Processor
Using a Co-processor Interface Store Data Queue (as amended)
US
Granted
12/187631
8/7/2008
7644319
1/5/2010
Trace Control From Hardware and Software
US
Granted
11/380924
4/29/2006
7644307
1/5/2010
Functional Validation of a Packet Management Unit
US
Granted
10/783960
2/20/2004
7644237
1/5/2010
Latency Independent Coherence Protocol
US
Granted
12/173560
7/15/2008
7636836
12/22/2009
Fetch and Dispatch Decoupling Mechanism for Multi-Streaming Processors
US
Granted
10/279210
10/22/2002
7634638
12/15/2009
Instruction Encoding for System  Register Bit Set and Clear
US
Granted
11/214466
8/29/2005
7634619
12/15/2009
Method and Apparatus for Redirection of Operations Between Interfaces
US
Granted
11/087064
3/22/2005
7631130
12/8/2009
Barrel-Incrementer-Based Round-Robin Apparatus and Instruction Dispatch
Scheduler Employing Same for Use in Multithreading Microprocessor
US
Granted
11/442695
5/25/2006
7627794
12/1/2009
Apparatus and Method for Discrete Test Access Control of Multiple Cores
US
Granted
11/107492
4/14/2005
7627770
12/1/2009
Apparatus and Method for Automatic Low Power Mode Invocation in a Multi-Threaded
Processor
US
Granted
11/257381
10/24/2005
7620832
11/17/2009
Method and Apparatus for Masking a Microprocessor Execution Signature
US
Granted
11/644001
12/22/2006
7617388
11/10/2009
Virtual Instruction Expansion Using Parameter Selector Defining Logic Operation
on Parameters for Template Opcode Substitution
US
Granted
12/348847
1/5/2009
7613966
11/3/2009
HYPERJTAG System Including Debug Probe, On-Chip Instrumentation and Protocol
US
Granted
11/051997
2/4/2005
7613904
11/3/2009
Interfacing External Thread Prioritizing Policy Enforcing Logic with Customer
Modifiable Register to Processor Internal Scheduler
US
Granted
10/928746
8/27/2004
7610473
10/27/2009
Apparatus, Method and Instruction for Initiation of Concurrent Instruction
Streams in a Multithreading Microprocessor
US
Granted
11/107489
4/14/2005
7600135
10/6/2009
Apparatus and Method for Software Specified Power Management Performance Using
Low Power Virtual Threads
US
Granted
11/567290
12/6/2006
7600100
10/6/2009
Instruction Encoding for System Register Bit Set and Clear
US
Granted
09/788670
2/21/2001
7599981
10/6/2009
Binary Polynomial Multiplier
US
Granted
10/955231
9/30/2004
7594089
9/22/2009
Smart Memory Based Synchronization Controller for a Multithreaded Microprocessor
SoC
US
Granted
11/545706
10/11/2006
7594079
9/22/2009
Data Cache Virtual Hint Way Prediction, and Applications Thereof
US
Granted
11/279136
4/10/2006
7581091
8/25/2009
System and Method for Extracting Fields from Packets Having Fields Spread Over
More Than One Register
US
Granted
11/272719
11/15/2005
7562191
7/14/2009
Microprocessor Having a Power-Saving Instruction Cache Way Predictor and
Instruction Replacement Scheme
US
Granted
11/075041
3/8/2005
7558939
7/7/2009
Three Tiered Translation Lookaside Buffer Hierarchy in a Multithreading
Microprocessor
US
Granted
09/977089
10/12/2001
7552261
6/23/2009
Configurable Prioritization of Core Generated Interrupts
US
Granted
11/360338
2/23/2006
7551626
6/23/2009
Queuing System for Processors in Packet Routing Operations
US
Granted
11/337440
1/24/2006
7546443
6/9/2009
Providing Extended Precision in SIMD Vector Arithmetic Operations
US
Granted
11/764137
6/15/2007
7543207
6/2/2009
Full Scan Solution for Latched-Based Design
US
Granted
11/463954
8/11/2006
7533220
5/12/2009
Microprocessor with Improved Data Stream Prefetching
US
Granted
11/552640
10/25/2006
7529915
5/5/2009
Context Switching Processor with Multiple Context Control Register Sets
Including Write Address Register Identifying Destination Register for Waiting
Context to Store Returned Data From External Source
US
Granted
11/876442
10/22/2007
7529907
5/5/2009
Method and Apparatus for Improved Computer Load and Store Operations

 
 
-20-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 

Ctry    Status  AppNum FilDate PatNum IssDate AppTitle
US
Granted
11/463939
8/11/2006
7512740
3/31/2009
Microprocessor with Improved Data Stream Prefetching
US
Granted
11/636462
12/11/2006
7509480
3/24/2009
Boundary Address Registers for Selection of ISA Mode
US
Granted
11/549418
10/13/2006
7509459
3/24/2009
Microprocessor with Improved Data Stream Prefetching
US
Granted
11/003120
12/3/2004
7509456
3/24/2009
Apparatus and Method for Discovering a Scratch Pad Memory Configuration
US
Granted
11/611064
12/14/2006
7509447
3/24/2009
Barrel-Incrementer-Based Round-Robin Apparatus and  Instruction Dispatch
Scheduler Employing Same for Use in Multithreading Microprocessor
US
Granted
11/086258
3/22/2005
7506140
3/17/2009
Return Data Selector Employing Barrel-Incrementer-Based Round Robin Apparatus
US
Granted
11/549413
10/13/2006
7506106
3/17/2009
Microprocessor with Improved Data Stream Prefetching
US
Granted
09/602279
6/23/2000
7502876
3/10/2009
Background Memory Manager That Determines if Data Structures Fit in Memory with
Memory State Transactions Map
US
Granted
11/272737
11/15/2005
7496771
2/24/2009
Processor Accessing a Scratch Pad On-Demand to Reduce Power Consumption
US
Granted
11/087063
3/22/2005
7490230
2/10/2009
Fetch Director Employing Barrel-Incrementer-Based Round Robin Apparatus for Use
in Multithreading Microprocessor
US
Granted
09/977084
10/12/2001
7487339
2/3/2009
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
US
Granted
11/668582
1/30/2007
7487332
2/3/2009
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
US
Granted
11/463957
8/11/2006
7480769
1/20/2009
Microprocessor with Improved Data Stream Prefetching
US
Granted
11/026324
12/29/2004
7475303
1/6/2009
HYPERJTAG System Including Debug Probe, On-Chip Instrumentation and Protocol
US
Granted
11/277101
3/21/2006
7467385
12/16/2008
Interrupt and Exception Handling for Multi-Streaming Digital Processors
US
Granted
10/929097
8/27/2004
7424599
9/9/2008
Apparatus, Method and Instruction for Software Management of Multiple
Computational Contexts in a Multithreaded Microprocessor
US
Granted
11/330914
1/11/2006
7418585
8/26/2008
Symmetric Multiprocessor Operating System for Execution on Non-Independent
Lightweight Thread Contexts
US
Granted
09/935446
8/22/2001
7415531
8/19/2008
Prediction of Packet Flow, Packet Header and Packet Payload
US
Granted
11/676242
2/16/2007
7412630
8/12/2008
Trace Control From Hardware and Software
US
Granted
11/539322
10/6/2006
7406586
7/29/2008
Fetch and Dispatch Disassociation Apparatus for Multi-Streaming Processors
US
Granted
09/637500
8/11/2000
7401205
7/15/2008
High Performance RISC Instruction Set Digital Signal Processor Having Circular
Buffer Control and Looping Instuction Commands (as amended)
US
Granted
11/365280
2/28/2006
7386701
6/10/2008
Prefetching Hints
US
Granted
10/684350
10/10/2003
7376954
5/20/2008
Mechanism for Assuring Quality of Service for Programs Executing on a
Multithread Processor
US
Granted
11/485959
7/14/2006
7370178
5/6/2008
Method for Latest Producer Tracking in an Out-of-Order Processor, and
Applications Thereof
US
Granted
09/364512
7/30/1999
7346643
3/18/2008
Processor with Improved Accuracy for Multiply-Add Operations
US
Granted
10/929342
8/27/2004
7321965
1/22/2008
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
US
Granted
10/141579
5/9/2002
7318145
1/8/2008
Random Slip Generator
US
Granted
10/956490
10/1/2004
7315937
1/1/2008
Microprocessor Instructions for Efficient Bit Stream Extractions
US
Granted
10/141926
5/10/2002
7310706
12/18/2007
Random Cache Line Refill Order
US
Granted
09/751748
12/29/2000
7287147
10/23/2007
Configurable Coprocessor Interface
US
Granted
10/994827
11/23/2004
7281123
10/9/2007
Restoring Register Values from Stack Memory Using Instruction with Restore
Indication Bit and De-allocation Frame Size Stack Pointer Offset
US
Granted
11/278890
4/6/2006
7280548
10/9/2007
Method and Apparatus for Non-Speculative Pre-Fetch Operation in Data Packet
Processing
US
Granted
09/592106
6/12/2000
7257814
8/14/2007
Method and Apparatus for Implementing Atomicity of Memory Operations in Dynamic
Multi-Streaming Processors
US
Granted
10/255107
9/26/2002
7246287
7/17/2007
Full Scan Solution for Latched-Based Design
US
Granted
09/364786
7/30/1999
7242414
7/10/2007
Processor Having a Compare Extension of an Instruction Set Architecture
US
Granted
09/788683
2/21/2001
7237097
6/26/2007
Partial Bitwise Permutations
US
Granted
09/595776
6/16/2000
7237093
6/26/2007
Instruction Fetching System in a Multithreaded Processor Utilizing Cache Miss
Predictions to Fetch Instructions from Multiple Hardware Streams

 
 
 
 
-21-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Granted
09/751747
12/29/2000
7237090
6/26/2007
Configurable Out-of-Order Data Transfer in a Corprocessor Interface
US
Granted
09/894831
6/29/2001
7231551
6/22/2007
Distributed TAP Controller
US
Granted
10/195522
7/16/2002
7225212
5/29/2007
Extended Precision Accumulator
US
Granted
09/662832
9/15/2000
7197625
3/27/2007
Alignment & Ordering of Vector Elements for Single Instruction Multiple Data
Processing
US
Granted
11/278901
4/6/2006
7197043
3/27/2007
Method for Allocating Memory Space for Limited Packet Head and/or Tail Growth
US
Granted
11/380925
4/29/2006
7194599
3/20/2007
Configurable Co-Processor Interface
US
Granted
10/449818
5/30/2003
7194582
3/20/2007
Microprocessor with Improved Data Stream Prefetching
US
Granted
09/844669
4/30/2001
7185234
2/27/2007
Trace Control From Hardware and Software
US
Granted
09/921400
8/2/2001
7185183
2/27/2007
Atomic Update of CPO State
US
Granted
09/844271
4/30/2001
7181728
2/20/2007
User-Controlled Trace Records
US
Granted
09/921377
8/2/2001
7181600
2/20/2007
Read-only Access to CPO Registers
US
Granted
09/788685
2/21/2001
7181484
2/20/2007
Extended-Precision Accumulation of Multiplier Output
US
Granted
09/844673
4/30/2001
7178133
2/13/2007
Trace Control Based on a Characteristic of a Processor's Operating State
US
Granted
10/449825
5/30/2003
7177985
2/13/2007
Microprocessor with Improved Data Stream Prefetching
US
Granted
09/844670
4/30/2001
7168066
1/23/2007
Tracing Out-of-Order Load Data
US
Granted
09/927129
8/10/2001
7165257
1/16/2007
Context Selection and Activation Mechanism for Activating One of a Group of
Inactive Contexts in a Processor Core for Servicing Interrupts
US
Granted
09/788682
2/21/2001
7162621
1/9/2007
Virtual Instruction Expansion Based on Template and Parameter Selector
Information Specifying Sign-Extension or Concatenation
US
Granted
09/591510
6/12/2000
7162615
1/9/2007
Data Transfer Bus Communication Using Single Request to Perform Command and
Return Data to Context Associated Destination Registration (Amended)
US
Granted
10/448324
5/28/2003
7159101
1/2/2007
System and Method to Trace High-Performance Multi-Issue Processors
US
Granted
09/223046
12/30/1998
7159100
1/2/2007
Method for Providing Extended Precision in SIMD Vector Arithmetic Operations
US
Granted
09/964827
9/25/2001
7155516
12/26/2006
Method and Apparatus for Overflowing Data Packets to a Software-Controlled
Memory when they do not Fit into a Hardware-controlled Memory
US
Granted
09/702112
10/30/2000
7149878
12/12/2006
Changing Instruction Set Architecture Mode by Comparison of Current Instruction
Execution Address with Boundary Address Register Values
US
Granted
09/948919
9/7/2001
7139901
11/21/2006
Extended Instruction Set for a Packet Processing Applications
US
Granted
09/706154
11/3/2000
7139898
11/21/2006
Fetch and Dispatch Disassociation Apparatus for Multi-Streaming Processors
US
Granted
09/844668
4/30/2001
7134116
11/7/2006
External Trace Synchronization via Periodic Sampling
US
Granted
09/804677
3/12/2001
7127586
10/24/2006
Prefetching Hints
US
Granted
09/844671
4/30/2001
7124072
10/17/2006
Program Counter and Data Tracing from a Multi-Issue Processor
US
Granted
09/925314
8/10/2001
7107439
9/12/2006
Control of Software Decompression through the use of Exceptions Due to Unaligned
Instruction Fetch
US
Granted
09/954290
9/11/2001
7082552
7/25/2006
Functional Validation of a Packet Management Unit
US
Granted
09/881934
6/14/2001
7076630
7/11/2006
Method and Apparatus for Allocating and De-allocating Consecutive Blocks of
Memory in Background Memory Management
US
Granted
09/844672
4/30/2001
7069544
6/27/2006
Dynamic Selection of a Compression Algorithm for Trace Data
US
Granted
09/850195
5/8/2001
7065675
6/20/2006
System and Method for Speeding Up EJTAG Block Data Transfers
US
Granted
09/933934
8/20/2001
7065096
6/20/2006
Method for Allocating Memory Space for Limited Packet Head and/or Tail Growth
US
Granted
09/924755
8/7/2001
7058065
6/6/2006
Methods and Apparatus for Preventing Undesirable Packet Download with Pending
Read/Write Operation in Data Packet Processing
US
Granted
09/737375
12/14/2000
7058064
6/6/2006
Queuing System for Processors in Packet Routing Operations
US
Granted
09/894832
6/29/2001
7055070
5/30/2006
Trace Control Block Implementation and Method
US
Granted
09/894830
6/29/2001
7043668
5/9/2006
Optimized External Trace Formats
US
Granted
09/586115
6/2/2000
7043467
5/9/2006
Wire-speed Multi-Dimensional Packet Classifier

 
 
-22-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Granted
09/900393
7/5/2001
7042887
5/9/2006
Method and Apparatus for Non-Speculative Pre-Fetch Operation in Data Packet
Processing
US
Granted
09/799610
3/7/2001
7039060
5/2/2006
System and Method for Extracting Fields from Packets Having Fields Spread Over
More Than One Register
US
Granted
09/706157
11/3/2000
7035998
4/25/2006
Clustering Stream and/or Instruction Queues for Multi-Streaming Processors
US
Granted
09/616385
7/14/2000
7035997
4/25/2006
Methods and Apparatus for Improving Fetching and Dispatch of Instructions in
Multithreaded Processor
US
Granted
09/608750
6/30/2000
7032226
4/18/2006
Methods and Apparatus for Managing a Buffer of Events in the Background
US
Granted
09/312302
5/14/1999
7020879
3/28/2006
Interrupt and Exception Handling for Multi-Streaming Digital Processors
US
Granted
10/186290
6/27/2002
7017025
3/21/2006
Mechanism for Proxy Management of Multiprocessor Virtual Memory
US
Granted
10/186330
6/27/2002
7003630
2/21/2006
Mechanism for Proxy Management of Multiprocessor Storage Hierarchies
US
Granted
10/238993
9/6/2002
7000095
2/14/2006
Method and Apparatus for Clearing Hazards Using Jump Instructions
US
Granted
09/577238
5/23/2000
6996596
2/7/2006
Flush-to-nearest mode to improve floating-point accuracy over existing
flush-to-zero mode
US
Granted
10/274424
10/18/2002
6987405
1/17/2006
Apparatus and Method for Generating Multi-Phase Signals with Digitally
Controlled Trim Capacitors
US
Granted
09/894812
6/28/2001
6976178
12/13/2005
Inhibition Feature to System for Prediction and Control of Power Consumption in
Digital Systems
US
Granted
10/135004
4/26/2002
6961819
11/1/2005
Method and Apparatus for Redirection of Operations Between Interfaces
US
Granted
09/363637
7/30/1999
6912559
6/28/2005
System and Method for Improving the Accuracy of Reciprocal and Reciprocal Square
Root Operations Performed by a Floating Point Unit
US
Granted
10/159818
5/31/2002
6883156
4/19/2005
Apparatus and Method for Relative Position Annotation of Standard Cell
Components to Facilitate Datapath Design
US
Granted
10/278537
10/22/2002
6836833
12/28/2004
Apparatus and Method for Discovering a Scratch Pad Memory Configuration
US
Granted
09/882285
6/18/2001
6826681
11/30/2004
Method and Apparatus for Saving and Restoring Processor Register Values and
Allocating and Deallocating Stack Memory
US
Granted
10/071547
2/8/2002
6789100
9/7/2004
Interstream Control and Communications for Multi-Streaming Digital Processors
US
Granted
09/753239
12/29/2000
6754804
6/22/2004
Coprocessor Interface Transferring Multiple Instructions Simultaneiously Along
with Issue Path Designation and/or Issue Order Designation for the Instructions
US
Granted
09/818946
3/28/2001
6742165
5/25/2004
System, Method and Computer Program Product for Web-Based Integrated Circuit
Design
US
Granted
09/364789
7/30/1999
6732259
5/4/2004
Processor  Having a Conditional Branch Extension of an Instruction Set
Architecture
US
Granted
09/318551
5/27/1999
6732208
5/4/2004
Low Latency System Bus Interface For Multi-Master Processing Environments
US
Granted
09/905185
7/13/2001
6728859
4/27/2004
Programmable Page Table Access
US
Granted
09/364787
7/30/1999
6714197
3/30/2004
Processor Having an Arithmetic Extension of an Instruction Set Architecture
US
Granted
09/364514
7/30/1999
6697832
2/24/2004
Floating-Point Processor with Improved Intermediate Result Handling
US
Granted
09/863898
5/24/2001
6691221
2/10/2004
Apparatus for Processing Instructions in a Computing System
US
Granted
09/373094
8/12/1999
6681283
1/20/2004
Coherent Data Apparatus for an On-Chip Split Transaction System Bus
US
Granted
09/654064
9/1/2000
6651160
11/18/2003
Register Set Extension for Compressed Instruction Set
US
Granted
09/822783
3/30/2001
6651156
11/18/2003
Mechanism for Extending Properties of Virtual memory Pages Mapped by a TLB
US
Granted
09/822796
3/30/2001
6643759
11/4/2003
Mechanism to Extend Computer Memory Protection Schemes
US
Granted
09/363638
7/30/1999
6631392
10/7/2003
Method and Apparatus for Predicting Floating-Point Exceptions
US
Granted
09/665099
9/20/2000
6625737
9/23/2003
System for Prediction and Control of Power Consumption in Digital Systems
US
Granted
09/373093
8/12/1999
6604159
8/5/2003
Data Release to Reduce Latency in On-Chip System Bus
US
Granted
09/905180
7/13/2001
6523104
2/18/2003
Mechanism for Programmable Modification of Memory Mapping Granularity

 
 
 
-23-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Granted
09/373091
8/12/1999
6493776
12/10/2002
Scalable On-Chip System Bus
US
Granted
09/373092
8/12/1999
6490642
12/3/2002
Locked Read/Write on Separate Address/Data Bys Using Write Barrier
US
Granted
09/216017
12/16/1998
6477562
11/5/2002
Prioritized Instruction Scheduling for Multi-Streaming Processors
US
Granted
09/734713
12/13/2000
6448817
9/10/2002
Output-Synchronization Free, High-Fanin Dynamic OR/NOR Gate
US
Granted
09/517272
3/2/2000
6446171
9/3/2002
Method and Apparatus for Tracking and Update of LRU Algorithm Using Vectors
US
Granted
09/494488
1/31/2000
6430655
8/6/2002
Scratchpad RAM with Cache-Like Access Times
US
Granted
09/544352
4/6/2000
6425076
7/23/2002
Instruction Prediction Based on Filtering
US
Granted
09/373095
8/12/1999
6393500
5/21/2002
Burst-Configurable Data Bus
US
Granted
09/273810
3/22/1999
6389449
5/14/2002
Interstream Control and Communications for Multi-Streaming Digital Processors
US
Granted
09/302246
4/29/1999
6345354
2/5/2002
Register File Access
US
Granted
09/240012
1/27/1999
6292888
9/18/2001
Register Transfer Unit for Electronic Processor
US
Granted
09/263798
3/5/1999
6266758
7/24/2001
Alignment & Ordering of Vector Elements for Single Instruction Multiple Data
Processing
US
Granted
09/363635
7/30/1999
6247124
6/12/2001
Apparatus for Processing Instructions in a Computing System
US
Granted
08/982244
12/1/1997
6240488
5/29/2001
Prefetching Hints
US
Granted
09/383401
8/26/1999
6188248
2/13/2001
Output-Synchronization Free, High-Fanin Dynamic OR/NOR Gate
US
Granted
08/935369
9/22/1997
6092187
7/18/2000
Instruction Prediction Based on Filtering
US
Granted
09/036684
3/9/1998
5978926
11/2/1999
Processor Chip Having On-Chip Circuitry for Generating a Programmable External
Clock Signal & for Controlling Data Patterns
US
Granted
08/781851
1/10/1997
5954815
9/21/1999
Apparatus for Processing Instructions in a Computing System
US
Granted
08/947649
10/9/1997
5933650
8/3/1999
Alignment & Ordering of Vector Elements for Single Instruction Multiple Data
Processing
US
Granted
08/686363
7/24/1996
5870574
2/9/1999
RISC Processor Having Improved Instruction Fetching Capability & Utilizing
Address Bit Precoding for a Segmented Cache Memory
US
Granted
08/947648
10/9/1997
5864703
1/26/1999
Providing Extended Precision in SIMD Vector Arithmetic Operations
US
Granted
08/487240
6/13/1995
5740402
4/14/1998
Conflict Resolution in Interleaved Memory Systems with Multiple Parallel
Accesses
US
Granted
08/715246
9/19/1996
5734877
3/31/1998
Processor Chip Having On-Chip Circuitry for Generating a Programmable External
Clock Signal & for Controlling Data Patterns
US
Granted
08/410524
3/24/1995
5732242
3/24/1998
Prefetching Hints
US
Granted
08/484313
6/7/1995
5699551
12/16/1997
Two-Level Cache Memory System
US
Granted
08/405622
3/15/1995
5696958
12/9/1997
Method & Apparatus for Reducing Delays Following the Execution of a Branch
Instruction in an Instruction Pipeline
US
Granted
08/561914
11/22/1995
5670898
9/23/1997
Low-Power Compact  Digital Logic Topology that Facilitates Large Fan-In & High
Speed
US
Granted
08/696788
8/14/1996
5632025
5/20/1997
System and Method for Coherency in a Split-Level Data Cache System
US
Granted
08/245983
5/17/1994
5619672
4/8/1997
Precise Translation Lookaside Buffer Error Detection & Shutdown Circuit
US
Granted
08/168744
12/15/1993
5604909
2/18/1997
Apparatus for Processing Instructions in a Computing System
US
Granted
08/449588
5/24/1995
5590294
12/31/1996
Method & Apparatus for Restarting Pipeline Processing
US
Granted
07/951471
9/25/1992
5574877
11/12/1996
TLB With Physical Pages Per Virtual Tag
US
Granted
08/379710
1/27/1995
5572713
11/5/1996
Method & Apparatus For Byte Order Switching in a Computer
US
Granted
08/167005
12/15/1993
5572704
11/5/1996
System and Method for Coherency in a Split-Level Data Cache System
US
Granted
08/391946
2/21/1995
5568630
10/22/1996
Backward Compatible Computer Architecture with Extended Wordsize and Address
Space
US
Granted
08/491491
6/16/1995
5568442
10/22/1996
RISC Processor Having Improved Instruction Fetching Capability & Utilizing
Address Bit Precoding for a Segmented Cache Memory
US
Granted
08/324861
10/18/1994
5555384
9/10/1996
Optimized Pipeline Operations for Reduced Instruction Set Computers
US
Granted
08/172684
12/22/1993
5542062
7/30/1996
Two-Level Cache Memory System
US
Granted
08/166969
12/15/1993
5537538
7/16/1996
Debug Mode for a Superscalar RISC Processor
US
Granted
08/168822
12/15/1993
5526504
6/11/1996
Variable Page Size Translation Lookaside Buffer
US
Granted
08/378844
1/26/1995
5524245
6/4/1996
System and Method for Booting Computer for Operation in Either of Two Byte-Order
Modes

 
 
 
 
-24-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Granted
08/168832
12/15/1993
5510934
4/23/1996
Apparatus for Processing Instructions in a Computing System
US
Granted
08/245200
5/17/1994
5504698
4/2/1996
A Compact Dual Function Adder
US
Granted
08/167006
12/15/1993
5493523
2/20/1996
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
US
Granted
07/918819
7/22/1992
5491702
2/13/1996
Apparatus for Detecting Any Single Bit Error, Detecting Any Two Bit Error, &
Detecting any Three or Four Bit Error in a Group of Four Bits for a 25- or
64-Bit Data Word
US
Granted
08/212377
3/11/1994
5479630
12/26/1995
Hybrid Cache Having Physical-Cache & Virtual-Cache Characteristics & Method for
Accessing Same
US
Granted
08/063183
5/17/1993
5450607
9/12/1995
Unified Floating Point and Integer Datapath for a RISC Processor
US
Granted
07/933467
8/21/1992
5317601
5/31/1994
Clock Distribution System for an Integrated Circuit Device
US
Granted
07/956867
10/1/1992
5309382
5/3/1994
Binary Shifter

 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Allowed
12/346652
12/30/2008
   
Thread Instruction Fetch Based On Prioritized Selection From Plural Round-Robin
Outputs For Different Thread States (as amended)
 
FETCH DIRECTOR EMPLOYING BARREL-INCREMENTER-BASED ROUND-ROBIN APPARATUS FOR USE
IN MULTITHREADING MICROPROCESSOR
US
Allowed
12/891503
9/27/2010
   
MICROPROCESSOR WITH DUAL-LEVEL ADDRESS TRANSLATION
US
Pending
10/637005
8/8/2003
   
Virtual Machine Coprocessor for Accelerating Software Execution
US
Pending
11/388484
3/23/2006
   
USER INTERFACE FOR FACILITATION OF HIGH LEVEL GENERATION OF PROCESSOR EXTENSIONS
US
Pending
13/161332
6/15/2011
   
Programmable Memory Address Segments { f.k.a.}
 
Apparatus and Method for Converting Fixed Memory Address Segments Into
Programmable Memory Address Segments {as amended} Segmentation Scheme
US
Pending
13/161354
6/15/2011
   
Apparatus and Method for Hardware Initiation of Emulated Instructions
 
{as amended from} Apparatus and Method for Hardware Initiation of Guest Machine
Operations
US
Pending
13/168870
6/24/2011
   
Apparatus and Method for Accelerated Hardware Page Table Walk {f.k.a.} Method to
Reduce the Number of Memory Accesses During a Hardware Page Table Walk
US
Pending
13/328781
12/16/2011
   
System for Compression of Fixed Width Variables in a CPU Hardware Trace
US
Pending
13/328792
12/16/2011
   
Vector Register Length Agnostic Single Instruction Multiple Data (SIMD)
Architecture
US
Pending
13/358399
1/25/2012
   
Merged Floating Point Operation Using a Modebit {f.k.a. MADD Fused/Non-Fused
Modebit}
US
Pending
13/360319
1/27/2012
   
MULTITHREADED OPERATION OF A MICROPROCESSOR CACHE {f.k.a.}
 
Power Reduction Instruction Cache in a Multi-Thread Processor Core
US
Pending
13/361441
1/30/2012
   
Support for Multiple Coherence Domains
US
Pending
13/404350
2/24/2012
   
Software Programmable Hardware State Machines
US
Pending
13/436654
3/30/2012
   
APPARATUS AND METHOD FOR GUEST AND ROOT REGISTER
 
SHARING IN A VIRTUAL MACHINE
US
Pending
13/491781
6/8/2012
   
Shared Register Pool for a Multithreaded Microprocessor
US
Pending
61/562952
11/22/2011
   
MIPS32 Enhanced VA Scheme
US
Pending
61/562975
11/22/2011
   
Achieving Glitch-Free Clock Domain Crossing Signals Using Formal Verification,
Static Timing Analysis, and Sequential Equivalence Checking
US
Published
11/121945
5/5/2005
   
Processor Core and Multiplier That Support Both Vector and Single Value
Multiplication
US
Published
11/122004
5/5/2005
   
Processor Core and Multiplier that Support a Multiply and Difference Operation
by Inverting Sign Bits in Booth Recoding

 
 
 
-25-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Published
11/313296
12/20/2005
   
Preemptive Multitasking Employing Software Emulation of Directed Exceptions in a
Multithreading Processor
US
Published
11/362763
2/28/2006
   
Compact Linked-List-Based Multi-Threaded Instruction Graduation Buffer
US
Published
11/485960
7/14/2006
   
Latest Producer Tracking in an Out-of-Order Processor, and Applications Thereof
US
Published
11/529710
9/29/2006
   
Detection and Prevention of Write-After-Write Hazards, and Applications Thereof
US
Published
11/529728
9/29/2006
   
Load/Store Unit for a Processor, and Applications Thereof
US
Published
11/530945
9/12/2006
   
Extended Instruction Set for Packet Processing Applications
US
Published
11/627899
1/26/2007
   
Systems and Methods for Controlling the Use of Processing Algorithms, and
Applications Thereof
US
Published
11/655267
1/19/2007
   
Synthesized Assertions in a Self-Correcting Processor and Applications Thereof
US
Published
11/670876
2/2/2007
   
System, Method and Software Application for the Generation of Verification
Programs {f.k.a.} Software and Techniques for Generation of Self-Checking Random
Programs
US
Published
11/684189
3/9/2007
   
Remote Interface for Managing the Design and Configuration of an Integrated
Circuit Semiconductor Design
US
Published
11/727640
3/27/2007
   
High-Performance RISC-DSP
US
Published
11/830795
7/30/2007
   
Apparatus and Method for Evaluating a Free-Running Trace Stream  {as amended
from} Free-Running Real-Time PDTrace Decoder
US
Published
11/864363
9/28/2007
   
Speculative Read In a Cache Coherent Microprocessor
US
Published
11/896424
8/31/2007
   
Low-overhead/Power-Saving Processor Synchronization Mechanism, and Applications
Thereof
US
Published
12/058117
3/28/2008
   
Mechanism for Maintaining Consistency of Data Written by IO Devices
US
Published
12/060204
3/31/2008
   
Apparatus and Method for Condensing Trace Information in a Multi-Processor
System
US
Published
12/060214
3/31/2008
   
Apparatus and Method for Low Overhead Correlation of Multi-Processor Trace
Information
US
Published
12/194936
8/20/2008
   
Data Cache Way Prediction
US
Published
12/195053
8/20/2008
   
Data Cache Receive Flop Bypass
US
Published
12/210150
9/12/2008
   
Methods, Systems and Computer Program Products for Evaluating Electrical
Circuits from Information Stored in Simulation Dump Files
US
Published
12/332291
12/10/2008
   
Coherent Instruction Cache Utilizing Cache-Op Execution Resources
US
Published
12/357929
1/22/2009
   
Processor Accessing a Scratch Pad On-Demand to Reduce Power Consumption
US
Published
12/399330
3/6/2009
   
Configurable Instruction Sequence Generation
US
Published
12/409363
3/23/2009
   
Round-Robin Apparatus and Instruction Dispatch Scheduler Employing Same For Use
In Multithreading Microprocessor
US
Published
12/411913
3/26/2009
   
Method and Apparatus for Improved Computer Load and Store Operations
US
Published
12/429029
4/23/2009
   
Apparatus for Storing Instructions In a Multithreading Microprocessor
US
Published
12/429655
4/24/2009
   
Data Transfer Bus Communication Using Single Request to Perform Command and
Return Data to Context Associated Destination Registration (Amended)
US
Published
12/463330
5/8/2009
   
Microprocessor with Compact Instruction Set Architecture
US
Published
12/464027
5/11/2009
   
Variable Register and Immediate Field Encoding in an Instruction Set
Architecture
US
Published
12/563840
9/21/2009
   
Data Cache Virtual Hint Way Prediction, and Applications Thereof {as amended
from} Data Cache Virtual Hint Based Way Prediction
US
Published
12/652598
1/5/2010
   
System and Method for Improving Memory Transfer  {amended from: String Copy
Instruction and System to Implement the Same}
US
Published
12/748102
3/26/2010
   
Microprocessor with Compact Instruction Set Architecture
US
Published
12/794370
6/4/2010
   
Processor Core and Method for Managing Program Counter Redirection in an
Out-of-Order Processor Pipeline
US
Published
12/828056
6/30/2010
   
Horizontally-Shared Cache Victims in Multiple Core Processors
US
Published
12/847772
7/30/2010
   
Hardware Interrupt Handling

 
 
 
-26-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
US
Published
12/875268
9/3/2010
   
Alignment and Ordering of Vector Elements for Single Instruction Multiple Data
Processing
US
Published
12/891530
9/27/2010
   
MICROPROCESSOR SYSTEM FOR VIRTUAL MACHINE EXECUTION
US
Published
12/911901
10/26/2010
   
Symmetric Multiprocessor Operating System for Execution on Non-Independent
Lightweight Thread Contexts
US
Published
13/027917
2/15/2011
   
Automated Digital Circuit Design Tool that Reduces or Eliminates Adverse Timing
Constraints Due to an Inherent Clock Signal Skew, and Applications Thereof
US
Published
13/034567
2/24/2011
   
Apparatus and Method for Controlling the Exclusivity Mode of a Level-Two Cache
US
Published
13/041948
3/7/2011
   
Interrupt and Exception Handling for Multi-Streaming Digital Processors
US
Published
13/277856
10/20/2011
   
Clock Ratio Controller for Dynamic Voltage and Frequency Scaled Digital Systems,
and Applications Thereof
US
Published
13/323006
12/12/2011
   
Method and Apparatus for Predicting Characteristics of Incoming Data Packets to
Enable Speculative Processing to Reduce Processor Latency

 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
KR
Granted
89-1826
2/17/1989
192138
1/28/1999
Variable Delay Line Phase-Locked Loop Circuit
DE
Granted
4312250.7
4/15/1993
4312250
8/25/2005
System and Method for Booting Computer for Operation in Either of Two Byte-Order
Modes
JP
Granted
5-152820
5/31/1993
3186905
5/11/2001
System and Method for Booting Computer for Operation in Either of Two Byte-Order
Modes
FR
Granted
94915938.8
4/28/1994
0699318
12/5/2001
Unified Floating Point and Integer Datapath for a RISC Processor
GB
Granted
94915938.8
4/28/1994
0699318
12/5/2001
Unified Floating Point and Integer Datapath for a RISC Processor
DE
Granted
94915938.8
4/28/1994
69429342.3
12/5/2001
Unified Floating Point and Integer Datapath for a RISC Processor
EP
Granted
94915938.8
4/28/1994
0699318
12/5/2001
Unified Floating Point and Integer Datapath for a RISC Processor
FR
Granted
95904903.2
12/12/1994
0734553
3/19/2003
Apparatus for Processing Instructions in a Computing System
GB
Granted
95904903.2
12/12/1994
0734553
3/19/2003
Apparatus for Processing Instructions in a Computing System
DE
Granted
95904903.2
12/12/1994
69432314.4
3/19/2003
Apparatus for Processing Instructions in a Computing System
EP
Granted
95904903.2
12/12/1994
0734553
3/19/2003
Apparatus for Processing Instructions in a Computing System
GB
Granted
95902961.2
12/15/1994
0690372
3/3/2010
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
EP
Granted
95902961.2
12/15/1994
0690372
3/3/2010
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
TW
Granted
84101225
2/11/1995
101058
6/14/1999
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
SG
Granted
9604602-4
12/15/1994
75774
11/22/2001
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
CN
Granted
94191501.8
12/15/1994
94191501.8
7/11/2001
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
FR
Granted
95902961.2
12/15/1994
0690372
3/3/2010
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
KR
Granted
95-703431
12/15/1994
175116
11/7/1998
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
JP
Granted
7-516665
12/15/1994
2815236
8/14/1998
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
DE
Granted
95902961.2
12/15/1994
0690372
3/3/2010
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
EP
Granted
95902965.3
12/15/1994
0690373
3/17/2004
Apparatus for Processing Instructions in a Computing System
KR
Granted
95-703432
12/15/1994
212204
5/8/1999
Apparatus for Processing Instructions in a Computing System
TW
Granted
84101274
2/13/1995
078360
9/18/1996
Apparatus for Processing Instructions in a Computing System

 
 
-27-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
JP
Granted
7-516669
12/15/1994
2815237
8/14/1998
Apparatus for Processing Instructions in a Computing System
DE
Granted
95902965.3
12/15/1994
69433621.1
3/17/2004
Apparatus for Processing Instructions in a Computing System
GB
Granted
95902965.3
12/15/1994
0690373
3/17/2004
Apparatus for Processing Instructions in a Computing System
CN
Granted
94191180.2
12/15/1994
94191180.2
4/2/2003
Apparatus for Processing Instructions in a Computing System
FR
Granted
95902965.3
12/15/1994
0690373
3/17/2004
Apparatus for Processing Instructions in a Computing System
CN
Granted
02140762.2
12/15/1994
02140762.2
8/2/2006
Apparatus for Processing Instructions in a Computing System
HK
Granted
98114553.3
12/22/1998
1018168
9/6/2002
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
TW
Granted
84101214
2/11/1995
079922
11/29/1996
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
CN
Granted
94191178.0
12/15/1994
94191178.0
3/12/2003
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
KR
Granted
95-703430
12/15/1994
305544
7/31/2001
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
EP
Granted
95902962.0
12/15/1994
0684548
3/6/2002
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
GB
Granted
95902962.0
12/15/1994
0684548
3/6/2002
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
DE
Granted
95902962.0
12/15/1994
69430053
3/6/2002
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
FR
Granted
95902962.0
12/15/1994
0684548
3/6/2002
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
DE
Granted
95902964.6
12/15/1994
69434728.0-08
5/10/2006
System and Method for Coherency in a Split-Level Data Cache System
KR
Granted
95-703429
12/15/1994
182344
12/11/1998
System and Method for Coherency in a Split-Level Data Cache System
FR
Granted
95902964.6
12/15/1994
0684561
5/10/2006
System and Method for Coherency in a Split-Level Data Cache System
TW
Granted
84101223
2/11/1995
106608
1/7/2000
System and Method for Coherency in a Split-Level Data Cache System
EP
Granted
95902964.6
12/15/1994
0684561
5/10/2006
System and Method for Coherency in a Split-Level Data Cache System
CN
Granted
94191177.2
12/15/1994
94191177.2
2/26/2000
System and Method for Coherency in a Split-Level Data Cache System
SG
Granted
9604743-6
12/15/1994
75776
2/20/2001
System and Method for Coherency in a Split-Level Data Cache System
GB
Granted
95902964.6
12/15/1994
0684561
5/10/2006
System and Method for Coherency in a Split-Level Data Cache System
HK
Granted
98114540.9
12/15/1994
1018166
9/22/2006
System and Method for Coherency in a Split-Level Data Cache System
JP
Granted
07-516668
12/15/1994
2631037
4/25/1997
System and Method for Coherency in a Split-Level Data Cache System
DE
Granted
95902963.8
12/15/1994
69428110.7
8/29/2001
Debug Mode for a Superscalar RISC Processor
EP
Granted
95902963.8
12/15/1994
0684552
8/29/2001
Debug Mode for a Superscalar RISC Processor
CN
Granted
94191179.9
12/15/1994
94191179.9
5/8/2002
Debug Mode for a Superscalar RISC Processor
FR
Granted
95902963.8
12/15/1994
0684552
8/29/2001
Debug Mode for a Superscalar RISC Processor
GB
Granted
95902963.8
12/15/1994
0684552
8/29/2001
Debug Mode for a Superscalar RISC Processor
HK
Granted
98114541.8
12/15/1994
1018167
1/18/2002
Debug Mode for a Superscalar RISC Processor
TW
Granted
84101222
2/11/1995
078040
8/29/1996
Debug Mode for a Superscalar RISC Processor
JP
Granted
7-516667
12/15/1994
2843152
10/23/1998
Debug Mode for a Superscalar RISC Processor
KR
Granted
95-703428
12/15/1994
175115
11/7/1998
Debug Mode for a Superscalar RISC Processor
SG
Granted
2000012542
9/18/1998
71539
5/29/2002
Instruction Prediction Based on Filtering
JP
Granted
2001-514658
7/24/2000
4691294
2/25/2011
Processor with Improved Accuracy for Multiply-Add Operations
FR
Granted
02717430.9
2/15/2002
1374034
4/23/2008
Extended Precision Accumulator
DE
Granted
02717430.9
2/15/2002
1374034
4/23/2008
Extended Precision Accumulator

 
 
-28-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
EP
Granted
02717430.9
2/15/2002
1374034
4/23/2008
Extended Precision Accumulator
GB
Granted
02717430.9
2/15/2002
1374034
4/23/2008
Extended Precision Accumulator
CN
Granted
02808541.8
2/15/2002
02808541.8
10/1/2008
Polynomial Arithmetic Operations
FR
Granted
02707785.8
2/15/2002
1379939
9/21/2011
Partial Bitwise Permutations
GB
Granted
02707785.8
2/15/2002
1379939
9/21/2011
Partial Bitwise Permutations
EP
Granted
02707785.8
2/15/2002
1379939
9/21/2011
Partial Bitwise Permutations
DE
Granted
02707785.8
2/15/2002
1379939
9/21/2011
Partial Bitwise Permutations
JP
Granted
2002-568190
2/15/2002
3837113
8/4/2006
Partial Bitwise Permutations
CN
Granted
02808631.7
2/15/2002
02808631.7
11/26/2008
Partial Bitwise Permutations
EP
Granted
02749511.8
3/8/2002
1410218
8/27/2008
Mechanism for Programmable Modification of Memory Mapping Granularity
GB
Granted
02749511.8
3/8/2002
1410218
8/27/2008
Mechanism for Programmable Modification of Memory Mapping Granularity
DE
Granted
60228580.0
3/8/2002
1410208
8/27/2008
Mechanism for Programmable Modification of Memory Mapping Granularity
FR
Granted
02749511.8
3/8/2002
1410218
8/27/2008
Mechanism for Programmable Modification of Memory Mapping Granularity
JP
Granted
2002-578154
3/8/2002
4256167
3/8/2002
Mechanism to Extend Computer Memory Protection Schemes
CN
Granted
03821190.4
8/25/2003
03821190.4
5/8/2009
Method and Apparatus for Clearing Hazards Using Jump Instructions
IN
Granted
482/DELNP/2005
8/25/2003
249550
10/25/2011
Method and Apparatus for Clearing Hazards Using Jump Instructions
JP
Granted
2004-534327
8/25/2003
4030999
10/26/2007
Method and Apparatus for Clearing Hazards Using Jump Instructions
FR
Granted
02804389.1
9/10/2002
1442375
12/27/2006
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
GB
Granted
02804389.1
9/10/2002
1442375
12/27/2006
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
HK
Granted
05100480.2
9/10/2002
1070147
7/20/2007
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
DE
Granted
02804389.1
9/10/2002
60217157.1
12/27/2006
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
EP
Granted
02804389.1
9/10/2002
1442375
12/27/2006
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
EP
Granted
03721791.6
4/17/2003
1499978
3/11/2009
Mechanism for Reduction of Operations Between Interfaces
GB
Granted
03721791.6
4/17/2003
1499978
3/11/2009
Mechanism for Reduction of Operations Between Interfaces
FR
Granted
03721791.6
4/17/2003
1499978
3/11/2009
Mechanism for Reduction of Operations Between Interfaces
HK
Granted
05105771.9
4/17/2003
HK1078352
4/17/2003
Mechanism for Reduction of Operations Between Interfaces
DE
Granted
03721791.6
4/17/2003
1499978
3/11/2009
Mechanism for Reduction of Operations Between Interfaces
JP
Granted
2000-588668
12/13/1999
3877527
11/10/2006
Prioritized Instruction Scheduling for Multi-Streaming Processors
JP
Granted
2000-596449
12/13/1999
3880034
11/17/2006
Register Transfer Unit for Electronic Processor
JP
Granted
2000-607105
3/14/2000
3877529
11/10/2006
Interstream Control and Communications for Multi-Streaming Digital Processors
JP
Granted
2001-554162
1/3/2001
3721129
9/16/2005
Method and Apparatus for Improved Computer Load and Store Operations
FR
Granted
01900915.8
1/3/2001
1257912
8/19/2009
Method and Apparatus for Improved Computer Load and Store Operations
GB
Granted
01900915.8
1/3/2001
1257912
8/19/2009
Method and Apparatus for Improved Computer Load and Store Operations
DE
Granted
01900915.8
1/3/2001
1257912
8/19/2009
Method and Apparatus for Improved Computer Load and Store Operations
EP
Granted
01900915.8
1/3/2001
1257912
8/19/2009
Method and Apparatus for Improved Computer Load and Store Operations
DE
Granted
01901882.9
1/8/2001
1259888
3/3/2010
Queuing System for Processors in Packet Routing Operations
JP
Granted
2001-558844
1/8/2001
3801919
5/12/2006
Queuing System for Processors in Packet Routing Operations
GB
Granted
01901882.9
1/8/2001
125988
3/3/2010
Queuing System for Processors in Packet Routing Operations
FR
Granted
01901882.9
1/8/2001
125988
3/3/2010
Queuing System for Processors in Packet Routing Operations

 
 
-29-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
EP
Granted
01901882.9
1/8/2001
125988
3/3/2010
Queuing System for Processors in Packet Routing Operations
GB
Granted
01952463.6
7/5/2001
1311947
1/19/2011
Instruction Fetch and Dispatch in Multithreaded System
FR
Granted
01952463.6
7/5/2001
1311947
1/19/2011
Instruction Fetch and Dispatch in Multithreaded System
DE
Granted
01952463.6
7/5/2001
1311947
1/19/2011
Instruction Fetch and Dispatch in Multithreaded System
EP
Granted
01952463.6
7/5/2001
1311947
1/19/2011
Instruction Fetch and Dispatch in Multithreaded System
JP
Granted
2002-511080
6/7/2001
4926364
2/17/2012
Method and Apparatus for Implementing Atomicity of Memory Operations in Dynamic
Multi-Streaming Processors
EP
Granted
01944671.5
6/7/2001
1299801
12/29/2010
Implementing Atomicity of Memory Operations (as amended from: Method and
Apparatus for Implementing Atomicity of Memory Operations in Dynamic
Multi-Streaming Processors)
FR
Granted
01944671.5
6/7/2001
1299801
12/29/2010
Implementing Atomicity of Memory Operations (as amended from: Method and
Apparatus for Implementing Atomicity of Memory Operations in Dynamic
Multi-Streaming Processors)
DE
Granted
01944671.5
6/7/2001
1299801
12/29/2010
Implementing Atomicity of Memory Operations (as amended from: Method and
Apparatus for Implementing Atomicity of Memory Operations in Dynamic
Multi-Streaming Processors)
GB
Granted
01944671.5
6/7/2001
1299801
12/29/2010
Implementing Atomicity of Memory Operations (as amended from: Method and
Apparatus for Implementing Atomicity of Memory Operations in Dynamic
Multi-Streaming Processors)
FR
Granted
04786607.4
8/27/2004
1660993
11/19/2008
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
EP
Granted
04786607.4
8/27/2004
1660993
11/19/2008
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
CN
Granted
200480024852.9
8/27/2004
714533
8/9/2010
Method and Apparatus for Performing Parallel Program Threads {amended from}
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
IN
Granted
1341/DELNP/2006
8/26/2004
244906
12/24/2010
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
GB
Granted
04786607.4
8/27/2004
1660993
11/19/2008
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
DE
Granted
04786607.4
8/27/2004
1660993
11/19/2008
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
JP
Granted
2006/524929
8/27/2004
4818919
9/9/2011
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
IN
Granted
1303/DELNP/2006
8/27/2004
248427
7/13/2011
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
CN
Granted
200510067702.2
4/22/2005
200510067702.2
9/23/2009
Method and Apparatus for Recoding Instructions
JP
Granted
2006/524868
8/27/2004
4818918
9/9/2011
Instruction for Initiation of Concurrent Instruction Streams in a Multithreading
Microprocessor {f.k.a.} Improved Mechanism for Initiation of Concurrent
Instruction Streams in a Multithreading Multiprocessor
CN
Granted
200480024798.8
8/27/2004
200480024798.8
1/23/2009
Multithreaded Microprocessor, Method for Creating New Thread and Multithreaded
Processing System (as amended)
JP
Granted
2006/524900
8/27/2004
4740851
5/13/2011
Mechanisms for Dynamic Configuration of Virtual Processor Resources
CN
Granted
200480024801.6
8/27/2004
546615
5/8/2009
Mechanisms for Dynamic Configuration of Virtual Processor Resources
TW
Granted
094127943
8/16/2005
I294588
3/11/2008
Microprocessor Instruction Using Address Index Values  to Enable Access of a
Virtual Buffer in Circular Fashion
EP
Granted
05789110.3
8/11/2005
1709526
12/17/2008
Processor, Method and Computer Program Products for Execution of  Instructions
for Efficient Bit Stream Extractions
HK
Granted
07102289.9
2/28/2007
1097928
4/9/2009
Microprocessor Instructions for Efficient Bit Stream Extractions
FR
Granted
05789110.3
8/11/2005
1709526
12/17/2008
Processor, Method and Computer Program Products for Execution of  Instructions
for Efficient Bit Stream Extractions
DE
Granted
602005011756.3
8/11/2005
1709526
12/17/2008
Processor, Method and Computer Program Products for Execution of  Instructions
for Efficient Bit Stream Extractions
GB
Granted
05789110.3
8/11/2005
1709526
12/17/2008
Processor, Method and Computer Program Products for Execution of  Instructions
for Efficient Bit Stream Extractions

 
 
 
-30-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
TW
Granted
095102946
1/25/2006
I316203
10/21/2009
Bifurcated Instruction Dispatch Scheduler in a Multi-Threading Microprocessor
CN
Granted
200680003641.6
1/18/2006
559626
1/18/2010
Multithreading Mircoprocessor with Optimized Thread Scheduler for Increasing
Pipeline Utilization Efficiency
GB
Granted
0714145.0
1/18/2006
2436501
7/29/2009
Multithreading Mircoprocessor with Optimized Thread Scheduler
GB
Granted
0719536.5
3/28/2006
2439253
11/12/2008
Apparatus and Method for Software Specified Power Management Performance Using
Low Power Virtual Threads
CN
Granted
200680016775.1
3/28/2006
ZL200680016775.1
11/16/2011
Apparatus and Method for Software Specified Power Management Performance Using
Low Power Virtual Threads
KR
Granted
10-2007-7026399
11/13/2007
10-1100470
12/22/2011
Apparatus and Method for Automatic Low Power Mode Invocation in a Multi-Threaded
Processor
CN
Granted
200680050617.8
11/15/2006
ZL200680050617.8
1/25/2012
Microprocessor Having a Power-Saving Instruction Cache Way Predictor and
Instruction Replacement Scheme {amended from: A Cache Way Predictor Scheme}
GB
Granted
0814234.1
2/12/2007
2448276
6/15/2011
Distributive Scoreboard Scheduling in an Out-of-Order Processor f.k.a. {A
Counter Approach for Distributive Scoreboard Scheduling in an Out-of-Order
Microprocessor}
CN
Granted
200780036981.3
8/15/2007
ZL200780036981.3
6/22/2011
Micro Tag Reducing Cache Power
GB
Granted
0903127.9
8/15/2007
2456636
10/26/2011
Processor Having a Micro Tag Array that Reduces Data Cache Access Power, and
Applications Thereof_{amended from_
 
Micro Tag Array to Preserve Data Cache Access Power_}
CN
Granted
200780042526.4
9/28/2007
ZL200780042526.4
12/28/2011
Data Cache Virtual Hint Way Prediction, and Applications Thereof  {f.k.a.}__
Data Cache Virtual Hint Based Way Prediction
GB
Granted
0904890.1
9/28/2007
2455457
8/3/2011
Data Cache Virtual Hint Based Way Prediction
CN
Granted
200780043374.X
9/28/2007
100037
10/28/2011
Load/Store Unit for a Processor, and Applications Thereof
GB
Granted
0904889.3
9/28/2007
2455254
8/10/2011
Twice Issued Conditional Move Instruction, and Applications Thereof (as amended)
 
Twice Issued Integer Condition Move
GB
Granted
0922079.9
6/20/2008
2463409
11/2/2011
Preventing Writeback Race in Multiple Core Processors {f.k.a.} Mechanism for
Solving a Writeback Race in CMP Systems
WO
NAT PHASE
US87/03422
12/23/1987
   
RISC Computer with Unaligned Reference Handling and Method for the Same
WO
NAT PHASE
US94/04701
4/28/1994
   
Unified Floating Point and Integer Datapath for a RISC Processor
WO
NAT PHASE
US94/14380
12/12/1994
   
Apparatus for Processing Instructions in a Computing System
WO
NAT PHASE
JP94/02108
12/15/1994
   
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
WO
NAT PHASE
JP94/02112
12/15/1994
   
Apparatus for Processing Instructions in a Computing System
WO
NAT PHASE
JP94/02109
12/15/1994
   
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
WO
NAT PHASE
JP94/02111
12/15/1994
   
System and Method for Coherency in a Split-Level Data Cache System
WO
NAT PHASE
JP94/02110
12/15/1994
   
Debug Mode for a Superscalar RISC Processor
WO
NAT PHASE
US95/13241
10/13/1995
   
Indexing & Multiplexing of Interleaved Cache Memory Arrays
WO
NAT PHASE
US98/19674
9/18/1998
   
Instruction Prediction Based on Filtering
WO
NAT PHASE
US00/03900
2/14/2000
   
Processor Having a Compare Extension of an Instruction Set Architecture
WO
NAT PHASE
US00/20160
7/24/2000
   
Processor with Improved Accuracy for Multiply-Add Operations
WO
NAT PHASE
2002/04414
2/15/2002
   
Extended Precision Accumulator
WO
NAT PHASE
2002/04415
2/15/2002
   
Polynomial Arithmetic Operations

 
 
 
-31-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40

Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
WO
NAT PHASE
2002/04427
2/15/2002
   
Partial Bitwise Permutations
WO
NAT PHASE
2002/07205
3/8/2002
   
Mechanism for Programmable Modification of Memory Mapping Granularity
WO
NAT PHASE
2002/07206
3/8/2002
   
Mechanism to Extend Computer Memory Protection Schemes
WO
NAT PHASE
2003/26600
8/25/2003
   
Method and Apparatus for Clearing Hazards Using Jump Instructions
WO
NAT PHASE
2002/28893
9/10/2002
   
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
WO
NAT PHASE
2003/12200
4/17/2003
   
Mechanism for Reduction of Operations Between Interfaces
WO
NAT PHASE
US99/29645
12/13/1999
   
Prioritized Instruction Scheduling for Multi-Streaming Processors
WO
NAT PHASE
US99/29646
12/13/1999
   
Register Transfer Unit for Electronic Processor
WO
NAT PHASE
US00/06615
3/14/2000
   
Interstream Control and Communications for Multi-Streaming Digital Processors
WO
NAT PHASE
US01/00413
1/3/2001
   
Method and Apparatus for Improved Computer Load and Store Operations
WO
NAT PHASE
US01/00587
1/8/2001
   
Queuing System for Processors in Packet Routing Operations
WO
NAT PHASE
US01/21372
7/5/2001
   
Methods and Apparatus for Improving Fetching and Dispatch of Instructions in
Multithreaded Processor
WO
NAT PHASE
US01/40900
6/7/2001
   
Method and Apparatus for Implementing Atomicity of Memory Operations in Dynamic
Multi-Streaming Processors
WO
NAT PHASE
2004/029272
8/26/2004
   
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
WO
NAT PHASE
2004/028108
8/27/2004
   
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
WO
NAT PHASE
2004/027827
8/27/2004
   
Improved Mechanism for Initiation of Concurrent Instruction Streams
WO
NAT PHASE
2004/027976
8/27/2004
   
Mechanisms for Dynamic Configuration of Virtual Processor Resources
WO
NAT PHASE
2005/028773
8/11/2005
   
Microprocessor Instruction Using Address Index Values  to Enable Access of a
Virtual Buffer in Circular Fashion
WO
NAT PHASE
2005/028774
8/11/2005
   
Microprocessor Instructions for Efficient Bit Stream Extractions
WO
NAT PHASE
2006/001557
1/18/2006
   
Bifurcated Thread Scheduler in a Multithreading Microprocessor
WO
NAT PHASE
2006/001558
1/18/2006
   
Multithreading Mircoprocessor with Optimized Thread Scheduler for Increasing
Pipeline Utilization Efficiency
WO
NAT PHASE
2006/011326
3/28/2006
   
Apparatus and Method for Software Specified Power Management Performance Using
Low Power Virtual Threads
WO
NAT PHASE
2006/011327
3/28/2006
   
Apparatus and Method for Automatic Low Power Mode Invocation in a Multi-Threaded
Processor
WO
NAT PHASE
2009/002893
5/8/2009
   
Microprocessor with Compact Instruction Set Architecture

 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
EP
Allowed
06739851.1
3/28/2006
   
MULTI-THREADED PROCESSOR COMPRISING CUSTOMIZABLE BIFURCATED THREAD SCHEDULER FOR
AUTOMATIC LOW POWER MODE INVOCATION
HK
Pending
98114200.0
12/21/1998
   
Superscalar Microprocessor Instruction Pipeline Including Dispatching and Kill
Control
HK
Pending
98114187.7
12/21/1998
   
Apparatus for Processing Instructions in a Computing System
JP
Pending
07-516666
12/15/1994
   
Mechanism and Method for Integer Divide Involving Pre-Alignment of the Divisor
Relative to the Dividend
JP
Pending
2002-512805
7/5/2001
   
Methods and Apparatus for Improving Fetching and Dispatch of Instructions in
Multithreaded Processor
IN
Pending
1339/DELNP/2006
8/27/2004
   
Apparatus, Method, and Instruction for Initiation of Concurrent Instruction
Streams in a Multithreading Microprocessor  {f.k.a.}__Improved Mechanism for
Initiation of Concurrent Instruction Streams
IN
Pending
1340/DELNP/2006
8/27/2004
   
Mechanisms for Dynamic Configuration of Virtual Processor Resources

 
 
 
-32-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
IN
Pending
5816/DELNP/2007
1/18/2006
   
Bifurcated Thread Scheduler in a Multithreading Microprocessor
KR
Pending
07-7018690
1/18/2006
   
Bifurcated Thread Scheduler in a Multithreading Microprocessor
IN
Pending
5815/DELNP/2007
1/18/2006
   
Multithreading Mircoprocessor with Optimized Thread Scheduler for Increasing
Pipeline Utilization Efficiency
JP
Pending
2008-506488
3/28/2006
   
Apparatus and Method for Automatic Low Power Mode Invocation in a Multi-Threaded
Processor
IN
Pending
8449/DELNP/2007
3/28/2006
   
Apparatus and Method for Automatic Low Power Mode Invocation in a Multi-Threaded
Processor
TW
Pending
95140051
10/30/2006
   
Two Step Kill Mechanism Upon Branch Mispredict Resolution in OOO Pipeline
IN
Pending
1983/KOLNP/2008
11/15/2006
   
Loop Buffer for Fetch Power Saving in MIPS Cores
IN
Pending
1982/KOLNP/2008
11/15/2006
   
A Cache Way Predictor Scheme
IN
Pending
3596/KOLNP/2008
2/12/2007
   
A Counter Approach for Distributive Scoreboard Scheduling in an Out-of-Order
Microprocessor
IN
Pending
596/KOLNP/2009
8/15/2007
   
Micro Tag Array to Preserve Data Cache Access Power
IN
Pending
1084/KOLNP/2009
3/20/2009
   
Apparatus and Method for Tracing Instructions with Simplified Instruction State
Descriptors
IN
Pending
1089/KOLNP/2009
9/28/2007
   
Data Cache Virtual Hint Based Way Prediction
IN
Pending
1276/KOLNP/2009
9/28/2007
   
Twice Issued Conditional Move Instruction and Applications Thereof
WO
Pending
2007/088351
12/20/2007
   
Efficient Resource Arbitration
WO
Pending
2008/000220
2/1/2008
   
Software and Techniques for Generation of Self-Checking Random Programs
WO
Pending
2008/67676
6/20/2008
   
Mechanism for Solving a Writeback Race in CMP Systems
WO
Pending
2008/067705
6/20/2008
   
Method for Reducing Handling of Write Data
WO
Pending
2008/067719
6/20/2008
   
Methods for Avoiding Livelock in Multi-Core Systems
IN
Pending
224/KOLNP/2010
8/29/2008
   
Low-Overhead/Power-Saving Processor Synchronization Mechanism, and Applications
Thereof
CN
Pending
200880104604.3
8/29/2008
   
Low-Overhead/Power-Saving Processor Synchronization Mechanism, and Applications
Thereof
WO
Pending
2008/010234
8/29/2008
   
Low-Overhead/Power-Saving Processor Synchronization Mechanism, and Applications
Thereof
IN
Pending
4217/KOLNP/2010
5/8/2009
   
Microprocessor with Compact Instruction Set Architecture
CN
Pending
201110128200.1
3/25/2011
   
Microprocessor with Compact Instruction Set Architecture
HK
Pending
11112712.9
3/25/2011
   
Microprocessor with Compact Instruction Set Architecture
HK
Pending
11112196.4
5/8/2009
   
Microprocessor with Compact Instruction Set Architecture
IN
Pending
2359/KOLNP/2011
1/21/2010
   
System and Method for Improving Memory Transfer
WO
Pending
2010/21620
1/21/2010
   
String Copy Instruction and System to Implement the Same
CN
Pending
201010178234.7
5/11/2010
   
Variable Register and Immediate Field Encoding in an Instruction Set
Architecture
IN
Pending
911/KOL/2011
7/6/2011
   
System and Method for Automatic Hardware Interrupt Handling
EP
Published
03003266.8
12/15/1994
   
Apparatus for Processing Instructions in a Computing System
EP
Published
00919300.4
2/14/2000
   
Processor Having a Compare Extension of an Instruction Set Architecture
JP
Published
2009-131836
6/1/2009
   
Extended Precision Accumulator
CN
Published
02808633.3
2/15/2002
   
Extended Precision Accumulator
EP
Published
02717593.4
3/8/2002
   
Mechanism to Extend Computer Memory Protection Schemes
HK
Published
05110923.6
11/30/2005
   
Method and Apparatus for Clearing Hazards Using Jump Instructions
EP
Published
03751894.1
8/25/2003
   
Method and Apparatus for Clearing Hazards Using Jump Instructions
HK
Published
07107764.2
7/18/2007
   
Method and Apparatus for Binding Shadow Registers to Vectored Interrupts
EP
Published
04783500.4
8/26/2004
   
Suspension and Deallocation of Computational Threads of Execution in a Processor
CN
Published
200480024800.1
8/26/2004
   
Integrated Mechanism for Suspension and Deallocation of Computational Threads of
Execution in a Processor
EP
Published
04782325.7
8/27/2004
   
Initiation of Concurrent Instructions Streams {f.k.a.} Improved Mechanism for
Initiation of Concurrent Instruction Streams


 
 
-33-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
Ctry
Status
AppNum
FilDate
PatNum
IssDate
AppTitle
EP
Published
04782455.2
8/27/2004
   
Mechanisms for Dynamic Configuration of Virtual Processor Resources
HK
Published
07102292.4
2/28/2007
   
Microprocessor Instruction to Enable Access of a Virtual BUffer in Circular
Fashion
EP
Published
06718610.6
1/18/2006
   
Bifurcated Thread Scheduler in a Multithreading Microprocessor
CN
Published
200680003639.9
1/18/2006
   
Bifurcated Thread Scheduler in a Multithreading Microprocessor
IN
Published
8450/DELNP/2007
3/28/2006
   
Apparatus and Method for Software Specified Power Management Performance Using
Low Power Virtual Threads
CN
Published
200680016774.7
3/28/2006
   
Apparatus and Method for Automatic Low Power Mode Invocation in a Multi-Threaded
Processor
WO
Published
2006/044354
11/15/2006
   
Processor Utilizing a Loop Buffer to Reduce Power Consumption
CN
Published
200680050607.4
11/15/2006
   
Processor Utilizing A Loop Buffer to Reduce Power Consumption
WO
Published
2006/044355
11/15/2006
   
Microprocessor Having a Power-Saving Instruction Cache Way Predictor and
Instruction Replacement Scheme
WO
Published
2007/003752
2/12/2007
   
Distributive Scoreboard Scheduling in an Out-of-Order Microprocessor
CN
Published
200780007020.X
2/12/2007
   
A Counter Approach for Distributive Scoreboard Scheduling in an Out-of-Order
Microprocessor
WO
Published
2007/017896
8/15/2007
   
Micro Tag Array to Preserve Data Cache Access Power
WO
Published
2007/078617
9/17/2007
   
Apparatus and Method for Tracing Instructions with Simplified Instruction State
Descriptors
CN
Published
200780035943.6
3/27/2009
   
Apparatus and Method for Tracing Instructions with Simplified Instruction State
Descriptors
WO
Published
2007/021007
9/28/2007
   
Data Cache Virtual Hint Based Way Prediction, and Applications Thereof
WO
Published
2007/021006
9/28/2007
   
Load/Store Unit for a Processor, and Applications Thereof
WO
Published
2007/021005
9/28/2007
   
Twice Issued Conditional Move Instruction, and Applications Thereof
CN
Published
200780041776.6
9/28/2007
   
Twice Issued Integer Condition Move
WO
Published
2007/087632
12/14/2007
   
Speculative Cache Tag Evaluation
TW
Published
97103841
2/1/2008
   
A SYSTEM, METHOD AND SOFTWARE APPLICATION FOR THE GENERATION OF VERIFICATION
PROGRAMS
CN
Published
200880103410.1
6/20/2008
   
Mechanism for Solving a Writeback Race in CMP Systems
CN
Published
200880103458.2
6/20/2008
   
Methods for Avoiding Livelock in Multi-Core Systems
GB
Published
1002970.0
8/29/2008
   
Low-Overhead/Power-Saving Processor Synchronization Mechanism, and Applications
Thereof
CN
Published
200880108013.3
9/19/2008
   
Support for Multiple Coherence Domains
WO
Published
2008/077084
9/19/2008
   
Support for Multiple Coherence Domains
CN
Published
200980124104.0
5/8/2009
   
Microprocessor with Compact Instruction Set Architecture
CN
Published
201080005211.4
1/21/2010
   
System and Method for Improving Memory Transfer {f.k.a.} String Copy Instruction
and System to Implement the Same
CN
Published
201110214684.1
7/29/2011
   
System and Method for Automatic Hardware Interrupt Handling

 


 
-34-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
Exhibit B:
Disclosure Schedule
 
[*].
 
 
 

 
-35-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
Exhibit C:
Affiliates of MIPS Technologies, Inc. as of June 29, 2012
 
1.  
MIPS Technologies International Ltd. (Cayman Islands)

2.  
MIPS Technologies (Shanghai) Co., Ltd.

3.  
MIPS Technologies B.V (Netherlands), including the following branch offices:

(i)       MIPS Technologies BV (Netherlands), Japan Branch
(ii)       MIPS Technologies BV (Netherlands), Germany Branch
(iii)       MIPS Technologies BV (Netherlands), Israel Branch
(iv)       MIPS Technologies BV (Netherlands), Taiwan Branch
(v)       MIPS Technologies BV (Netherlands), Korea Branch
 
State qualifications in California, Colorado, Florida, New Jersey, New York,
Florida and Washington
 
 
 
 
 
 
-36-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
Attachment 1
AMENDMENT 6 TO
2007 MIPS CORES LICENSE AGREEMENT
 
This Amendment No. 6 to 2007 MIPS Cores License Agreement (“Amendment 6”) is
made effective as of June 29, 2012 (the “Amendment 6 Effective Date”) by and
between Broadcom Corporation, a Delaware corporation with its principal place of
business at 5300 California Avenue, Irvine, California 92617 (“Broadcom”) and
MIPS Technologies, Inc., a Delaware corporation with its principal place of
business at 955 East Arques Ave., Sunnyvale, California 94085 (“MIPS”).  Unless
otherwise indicated below, any capitalized terms in this Amendment 6 not defined
herein shall have the applicable meaning set forth in the 2007 MIPS Cores
License Agreement between MIPS and Broadcom dated January 26, 2007, as amended
(the “2007 License Agreement”).
 
WHEREAS, the parties desire to amend and extend certain terms of the 2007
License Agreement, as set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, MIPS
and Broadcom agree to amend the 2007 License Agreement as provided below:
 
1.  
Section 12 of the 2007 License Agreement shall be deleted in its entirety and
replaced by the following:

 
“12.           LIMITATION OF LIABILITY
 
EXCEPT FOR BREACHES OF SECTION 2 ("LICENSE GRANTS') AND SECTION 9 ("CONFIDENTIAL
INFORMATION), NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
INDIRECT, ONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
ARISING OUT OF THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS
OF CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY), OR OTHERWISE, EVEN
IF THE PARTY HAS BEEN WARNED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE IN
ADVANCE.
 
EXCEPT FOR AMOUNTS DUE UNDER SECTION 5, OR FOR BREACHES OF SECTIONS 2 AND/OR 9,
IN NO EVENT SHALL BROADCOM'S OR MIPS' TOTAL LIABILITY UNDER THIS AGREEMENT (BUT
EXCLUDING MIPS LIABILITY UNDER SECTION 11.1 ("INDEMNIFICATION BY MIPS') AND
BROADCOM'S LIABILITY UNDER SECTION 11.2 ("INDEMNIFICATION BY BROADCOM) WHICH ARE
COVERED BELOW), EXCEED [*].
 
NOTWITHSTANDING THE ABOVE, THE PARTIES AGREE THAT EXCEPT FOR AMOUNTS DUE UNDER
THE LICENSE FEES AND ROYALTIES PROVISION, OR FOR BREACHES OF THE LICENSE GRANTS
AND/OR CONFIDENTIAL INFORMATION PROVISION OF THIS AGREEMENT (BUT EXCLUDING MIPS
LIABILITY UNDER SECTION 11.1 ("INDEMNIFICATION BY MIPS') AND
 
 
-37-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
BROADCOM'S LIABILITY UNDER SECTION 11.2 ("INDEMNIFICATION BY BROADCOM) WHICH ARE
COVERED BELOW), THE ORIGINAL AGREEMENT AND ANY SEPARATE AGREEMENT FOR MIPS
ARCHITECTURE(S) OR MIPS CORE(S), THE TOTAL LIABILITY OF EITHER PARTY UNDER THIS
AGREEMENT, THE ORIGINAL AGREEMENT AND ANY SEPARATE AGREEMENT FOR MIPS
ARCHITECTURE(S) OR MIPS CORE(S) SHALL NOT EXCEED [*].
 
THE PARTIES AGREE THAT (1) MIPS’ AGGREGATE LIABILITY FOR PATENT INFRINGEMENT
INDEMNIFICATION UNDER SECTION 11.1 OF THIS AGREEMENT, SECTION 9.1 OF THE
ORIGINAL AGREEMENT, SECTION 11.1 OF THAT CERTAIN MIPS16e ASE FOR MIPS32
ARCHITECTURE LICENSE AGREEMENT DATED FEBRUARY 10, 2004 (“2004 AGREEMENT”) OR ANY
INDEMNIFICATION LIABILITY FOR PATENT INFRINGEMENT INCURRED BY MIPS UNDER ANY
SEPARATE AGREEMENT FOR MIPS ARCHITECTURE(S) OR MIPS CORE(S), AND (2) BROADCOM’S
AGGREGATE LIABILITY FOR PATENT INFRINGEMENT INDEMNIFICATION UNDER SECTION 11.2
OF THIS AGREEMENT, SECTION 9.3 OF THE ORIGINAL AGREEMENT, SECTION 11.2 OF THE
2004 AGREEMENT OR ANY INDEMNIFICATION LIABILITY FOR PATENT INFRINGEMENT INCURRED
BY BROADCOM UNDER ANY SEPARATE AGREEMENT FOR MIPS ARCHITECTURE(S) OR MIPS
CORE(S), SHALL, IN THE  CASE OF EACH PARTY, NOT EXCEED [*].  IN THE EVENT EITHER
PARTY'S INDEMNITY OBLIGATION UNDER SECTION 11 IS TRIGGERED, THE INDEMNIFYING
PARTY AGREES TO WORK IN GOOD FAITH WITH THE INDEMNIFIED PARTY TO AVOID ANY
DAMAGES TO THE INDEMNIFIED PARTY.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT SHALL
MIPS BE LIABLE FOR ANY DAMAGES RELATING TO OR RESULTING FROM THE USE OF MIPS
TECHNOLOGY IN PRODUCTS USED FOR AVIATION, MEDICAL, NUCLEAR OR ULTRA HAZARDOUS
PURPOSES OR FOR ANY DAMAGES OWED TO THIRD PARTIES RELATING TO TECHNOLOGY NOT
PROVIDED BY MIPS. LIABILITY FOR DAMAGES SHALL BE LIMITED AND EXCLUDED AS SET
FORTH HEREIN, EVEN IF ANY EXCLUSIVE REMEDY PROVIDED FOR IN THIS AGREEMENT
FAILS OF ITS ESSENTIAL PURPOSE. EXCEPT AS OTHERWISE PROVIDED ABOVE, NOTHING IN
THIS PROVISION LIMITS MIPS LIMITATION OF LIABILITY OBLIGATIONS WITH RESPECT TO
MIPS DELIVERABLES LICENSED TO BROADCOM UNDER ANY OTHER AGREEMENT. EXCEPT AS
OTHERWISE PROVIDED ABOVE, NOTHING IN THIS PROVISION LIMITS BROADCOM'S LIMITATION
OF LIABILITY OBLIGATIONS WITH RESPECT TO MIPS UNDER ANY OTHER AGREEMENT.”
 
2.  
The definition of the “Termination Date” in Section 13.1 of the 2007 License
Agreement is hereby amended to be “[*].”

 
3.  
Section 2 of Exhibit D to the 2007 License Agreement shall be supplemented to
add the following additional royalty provisions:

 
 
 
-38-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40

 
Licensed MIPS Core
Royalty Per Unit of Broadcom Product in Year when Shipped
 
[*]
[*]
[*]

 
In the event a Broadcom Product includes [*] Licensed MIPS Core, Broadcom shall
be obligated to pay a royalty [*] and [*].”
 
4.  
Maintenance fees under the 2007 License Agreement, as amended, and any
applicable Technology Schedule, [*].  Thereafter, Broadcom may elect at its
discretion upon written notice to MIPS to purchase maintenance under the 2007
License Agreement, as amended, and any applicable Technology Schedule for an
annual maintenance fee of [*] for [*].

 
5.  
Section 14.5 is hereby amended to add the following sentences to the end of
Section 14.5:

 
“In the event that Broadcom acquires a third party that has separately licensed
architecture, cores or other technology from MIPS for which Broadcom also has a
sufficient license, Broadcom may upon written notice to MIPS: (1) terminate such
acquired third party’s license with MIPS effective as of the closing date of the
acquisition or such later date as Broadcom may reasonably specify in the notice,
(2) if such third party is merged with and into Broadcom or otherwise ceases to
be an operating company, Broadcom shall assume responsibility for all payments
and other liabilities of such third party arising prior to the termination of
the MIPS license; provided, however, that the terms and conditions of any patent
license, covenant not to assert patents or similar provisions shall be limited
to and shall solely relate to the patents issued or filed by such acquired third
party prior to the effective date of the termination of the MIPS license, and
(3) effective upon the termination of such third party’s license with MIPS, such
acquired third party and its products shall be subject to and governed by this
Agreement or the applicable license agreement between Broadcom and MIPS,
including with respect to all licenses, obligations, agreements, covenants,
royalties and liabilities.  The parties acknowledge that additional terms may be
necessary in regards to specific Broadcom acquisitions, and upon request by
Broadcom, the parties will negotiate such additional terms in good faith
consistent with the terms set forth in the preceding sentence.”
 
6.  
Except as expressly provided in this Amendment 6, all terms and conditions of
the 2007 License Agreement shall remain unchanged and in full force and effect
to the same extent as in full force and effect on the Amendment 6 Effective
Date.

 
[Signature Page Follows]
 


 
-39-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment 6 to be signed
below by their respective duly authorized officers.
 
 

 MIPS TECHNOLOGIES, INC.       BROADCOM CORPORATION                          By:
 /s/ SANDEEP VIJ     By:  /s/ DANIEL MAROTTA                Name:  Sandeep Vij  
  Name:  Daniel Marotta                Title:  CEO     Title:  SVP & GM Broadcom
             

 
     
 
-40-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
 
 
Attachment 2
AMENDMENT 3 TO
LICENSE AGREEMENT
 
This Amendment 3 to License Agreement (“Amendment”) is made effective as of June
29, 2012 (the “Amendment Effective Date”) by and between Broadcom Corporation, a
Delaware corporation with its principal place of business at 5300 California
Avenue, Irvine, California 92617 (“Broadcom”) and MIPS Technologies, Inc., a
Delaware corporation with its principal place of business at 955 East Arques
Ave., Sunnyvale, California 94085 (“MIPS”).  Unless otherwise indicated below,
any capitalized terms in this Amendment not defined herein shall have the
applicable meaning set forth in the License Agreement between MIPS and Broadcom
dated August 1998, as amended (the “1998 License Agreement”).
 
WHEREAS, the parties desire to amend and extend certain terms of the 1998
License Agreement, as set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, MIPS
and Broadcom agree to amend the 1998 License Agreement as provided below:
 
1.  
Section 11.11 of the 1998 License Agreement shall be amended to add the
following sentence to the end of such Section:

 
“THE PARTIES AGREE THAT THE PARTIES’ AGGREGATE LIABILITY FOR PATENT INFRINGEMENT
INDEMNIFICATION UNDER SECTION 9 OF THIS AGREEMENT SHALL BE SUBJECT TO THE
AGGREGATE LIMITATION ON LIABILITY FOR PATENT INFRINGEMENT INDEMNIFICATION SET
FORTH IN SECTION 12 OF THAT CERTAIN 2007 MIPS CORES LICENSE AGREEMENT BETWEEN
MIPS AND BROADCOM DATED JANUARY 26, 2007, AS AMENDED.”
 
2.  
The definition of the “Termination Date” in Section 10.1 of the 1998 License
Agreement is hereby amended to be “[*].”

 
3.  
The 1998 License Agreement shall be supplemented to add the following additional
royalty provisions covering the applicable years below:

 
 
Licensed MIPS Core
Royalty Per Unit of Broadcom Product in Year when Shipped
 
[*]
[*]
[*]

 
In the event a Broadcom Product includes [*] Licensed MIPS Core, Broadcom shall
be obligated to pay a royalty [*] and [*].”
 
 
-41-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
 
4.  
Maintenance fees under the 1998 License Agreement, as amended, and any
applicable Technology Schedule, [*].

 
5.  
Section 11.6 is hereby amended to add the following sentences to the end of
Section 11.6:

 
“In the event that Broadcom acquires a third party that has separately licensed
architecture, cores or other technology from MIPS for which Broadcom also has a
sufficient license, Broadcom may upon written notice to MIPS: (1) terminate such
acquired third party’s license with MIPS effective as of the closing date of the
acquisition or such later date as Broadcom may reasonably specify in the notice,
(2) if such third party is merged with and into Broadcom or otherwise ceases to
be an operating company, Broadcom shall assume responsibility for all payments
and other liabilities of such third party arising prior to the termination of
the MIPS license; provided, however, that the terms and conditions of any patent
license, covenant not to assert patents or similar provisions shall be limited
to and shall solely relate to the patents issued or filed by such acquired third
party prior to the effective date of the termination of the MIPS license, and
(3) effective upon the termination of such third party’s license with MIPS, such
acquired third party and its products shall be subject to and governed by this
Agreement or the applicable license agreement between Broadcom and MIPS,
including with respect to all licenses, obligations, agreements, covenants,
royalties and liabilities.  The parties acknowledge that additional terms may be
necessary in regards to specific Broadcom acquisitions, and upon request by
Broadcom, the parties will negotiate such additional terms in good faith
consistent with the terms set forth in the preceding sentence.  .”
 
6.  
Except as expressly provided in this Amendment, all terms and conditions of the
1998 License Agreement shall remain unchanged and in full force and effect to
the same extent as in full force and effect on the Amendment Effective Date.

 
[Signature Page Follows]
 
 
-42-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
below by their respective duly authorized officers.
 
 
 

 MIPS TECHNOLOGIES, INC.       BROADCOM CORPORATION                          By:
 /s/ SANDEEP VIJ     By:  /s/ DANIEL MAROTTA                Name:  Sandeep Vij  
  Name:  Daniel Marotta                Title:  CEO     Title:  SVP & GM Broadcom
             


 


 
-43-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40

Attachment 3
AMENDMENT TO
ARCHITECTURE LICENSE AGREEMENT
 
This Amendment to Architecture License Agreement (“Amendment”) is made effective
as of June 29, 2012 (the “Amendment Effective Date”) by and between Broadcom
Corporation, a Delaware corporation with its principal place of business at 5300
California Avenue, Irvine, California 92617 (“Broadcom”) and MIPS Technologies,
Inc., a Delaware corporation with its principal place of business at 955 East
Arques Ave., Sunnyvale, California 94085 (“MIPS”).  Unless otherwise indicated
below, any capitalized terms in this Amendment not defined herein shall have the
applicable meaning set forth in the MIPS16e ASE for MIPS32 Architecture License
Agreement dated February 10, 2004, as amended, between MIPS and Broadcom, as
amended (the “2004 License Agreement”).
 
WHEREAS, the parties desire to amend and extend certain terms of the 2004
License Agreement, as set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, MIPS
and Broadcom agree to amend the 2004 License Agreement as provided below:
 
1.  
Section 12 of the 2004 License Agreement shall be amended to add the following
sentence to the end of such Section:

 
“THE PARTIES AGREE THAT THE PARTIES’ AGGREGATE LIABILITY FOR PATENT INFRINGEMENT
INDEMNIFICATION UNDER SECTION 11 OF THIS AGREEMENT SHALL BE SUBJECT TO THE
AGGREGATE LIMITATION ON LIABILITY FOR PATENT INFRINGEMENT INDEMNIFICATION SET
FORTH IN SECTION 12 OF THAT CERTAIN 2007 MIPS CORES LICENSE AGREEMENT BETWEEN
MIPS AND BROADCOM DATED JANUARY 26, 2007, AS AMENDED.”
 
2.  
The definition of the “Termination Date” in Section 13.1 of the 2004 License
Agreement is hereby amended to be “[*].”

 
3.  
The 2004 License Agreement shall be supplemented to add the following additional
royalty provisions covering the applicable years below:

 
 
Licensed MIPS Core
Royalty Per Unit of Broadcom Product in Year when Shipped
 
[*]
[*]
[*]

 
In the event a Broadcom Product includes [*] Licensed MIPS Core, Broadcom shall
be obligated to pay a royalty [*] and [*].”
 
 
-44-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40
 
 
4.  
Maintenance fees under the 2004 License Agreement, as amended, and any
applicable Technology Schedule, [*].

 
5.  
Section 14.5 is hereby amended to add the following sentences to the end of
Section 14.5:

 
“In the event that Broadcom acquires a third party that has separately licensed
architecture, cores or other technology from MIPS for which Broadcom also has a
sufficient license, Broadcom may upon written notice to MIPS: (1) terminate such
acquired third party’s license with MIPS effective as of the closing date of the
acquisition or such later date as Broadcom may reasonably specify in the notice,
(2) if such third party is merged with and into Broadcom or otherwise ceases to
be an operating company, Broadcom shall assume responsibility for all payments
and other liabilities of such third party arising prior to the termination of
the MIPS license; provided, however, that the terms and conditions of any patent
license, covenant not to assert patents or similar provisions shall be limited
to and shall solely relate to the patents issued or filed by such acquired third
party prior to the effective date of the termination of the MIPS license, and
(3) effective upon the termination of such third party’s license with MIPS, such
acquired third party and its products shall be subject to and governed by this
Agreement or the applicable license agreement between Broadcom and MIPS,
including with respect to all licenses, obligations, agreements, covenants,
royalties and liabilities.  The parties acknowledge that additional terms may be
necessary in regards to specific Broadcom acquisitions, and upon request by
Broadcom, the parties will negotiate such additional terms in good faith
consistent with the terms set forth in the preceding sentence.”
 
6.  
Except as expressly provided in this Amendment, all terms and conditions of the
2004 License Agreement shall remain unchanged and in full force and effect to
the same extent as in full force and effect on the Amendment Effective Date.

 
[Signature Page Follows]
 

 
 
-45-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Exhibit 10.40

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
below by their respective duly authorized officers.
 
 

 MIPS TECHNOLOGIES, INC.       BROADCOM CORPORATION                          By:
 /s/ SANDEEP VIJ     By:  /s/ DANIEL MAROTTA                Name:  Sandeep Vij  
  Name:  Daniel Marotta                Title:  CEO     Title:  SVP & GM Broadcom
             

 
 
 
 
-46-
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 
